 

EXHIBIT 10.112

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

BY AND BETWEEN

DOMINION GENERATION, INC.
(as “Seller”)

AND

FUELCELL ENERGY FINANCE, LLC

(as “Buyer”)

Dated as of October 31, 2018

 

 



105429939_17

--------------------------------------------------------------------------------

 

ARTICLE I DEFINITIONS

 

1

Section 1.1

 

Definitions

 

1

Section 1.2

 

Interpretation

 

9

ARTICLE II PURCHASE AND SALE

 

10

Section 2.1

 

Purchase and Sale of Membership Interests

 

10

Section 2.2

 

Purchase Price

 

10

Section 2.3

 

Pre-Closing Events; Closing Statement.

 

10

ARTICLE III CLOSING, deliverables, CONDITIONS PRECEDENT

 

11

Section 3.1

 

Closing

 

11

Section 3.2

 

Buyer’s Closing Deliveries

 

11

Section 3.3

 

Seller’s Closing Deliveries

 

12

Section 3.4

 

Conditions Precedent.

 

13

Section 3.5

 

Satisfaction of Conditions

 

15

Section 3.6

 

Post-Closing Working Capital True-Up.

 

15

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

 

17

Section 4.1

 

Organization; Qualification of Seller

 

17

Section 4.2

 

Organization; Qualification of the Project Company

 

17

Section 4.3

 

Authority of Seller; Conflicts; Consents.

 

17

Section 4.4

 

Capitalization

 

18

Section 4.5

 

Financial Statements

 

18

Section 4.6

 

Indebtedness; Absence of Undisclosed Liabilities

 

18

Section 4.7

 

No Encumbrances

 

19

Section 4.8

 

Absence of Certain Changes, Events and Conditions

 

19

Section 4.9

 

Taxes; Grants.

 

19

Section 4.10

 

Compliance with Laws; Litigation.

 

21

Section 4.11

 

Leased Real Property; Title to Assets.

 

22

Section 4.12

 

Material Contracts.

 

22

Section 4.13

 

Environmental Matters.

 

24

Section 4.14

 

Brokers

 

24

Section 4.15

 

Employees; Employee Benefit Matters.

 

24

Section 4.16

 

Intellectual Property.

 

24

Section 4.17

 

Insurance

 

25

Section 4.18

 

Bank Accounts

 

25

Section 4.19

 

Books and Records

 

25

Section 4.20

 

Regulatory Matters

 

25

Section 4.21

 

Solvency

 

25

Section 4.22

 

Disclosure

 

25

Section 4.23

 

No Other Representations and Warranties

 

25

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

 

26

Section 5.1

 

Organization of Buyer

 

26

Section 5.2

 

Authority of Buyer; Conflicts; Consents.

 

26

Section 5.3

 

No Violation, Litigation or Regulatory Action

 

26

Section 5.4

 

No Brokers

 

27

Section 5.5

 

Independent Investigation

 

27

Section 5.6

 

Buyer Guaranty

 

27

ARTICLE VI COVENANTS OF BUYER AND SELLER

 

27

Section 6.1

 

Conduct of Business

 

27

Section 6.2

 

Change of Project Company Name

 

28

Section 6.3

 

Site Access and Correspondence

 

29

i

 

--------------------------------------------------------------------------------

 

Section 6.4

 

Supplement to Disclosure Schedules

 

29

Section 6.5

 

Consents of Third Parties; Governmental Approvals; Consummation of Transactions.

 

30

Section 6.6

 

Casualty

 

31

Section 6.7

 

Services Agreement Termination and Release

 

31

Section 6.8

 

Mutual Release

 

32

Section 6.9

 

Transaction Financing

 

32

Section 6.10

 

IP Escrow

 

32

ARTICLE VII INDEMNIFICATION

 

32

Section 7.1

 

Indemnification by Seller.

 

32

Section 7.2

 

Indemnification by Buyer.

 

34

Section 7.3

 

Notice of Claims

 

35

Section 7.4

 

Third Person Claims.

 

35

Section 7.5

 

Exclusive Remedies

 

36

Section 7.6

 

Mitigation

 

37

Section 7.7

 

Tax Treatment

 

37

ARTICLE VIII tax matters

 

37

Section 8.1

 

Tax Treatment

 

37

Section 8.2

 

Purchase Price Allocation.

 

37

Section 8.3

 

Tax Returns.

 

38

Section 8.4

 

Tax Proceedings

 

38

Section 8.5

 

Cooperation

 

39

Section 8.6

 

Transfer Taxes

 

39

ARTICLE IX Termination

 

39

Section 9.1

 

Termination

 

39

Section 9.2

 

Notice of Termination

 

40

Section 9.3

 

Effect of Termination

 

40

ARTICLE X GENERAL PROVISIONS

 

40

Section 10.1

 

Confidential Nature of Information

 

40

Section 10.2

 

Further Assurances

 

41

Section 10.3

 

Public Announcements

 

41

Section 10.4

 

Notices

 

41

Section 10.5

 

Successors and Assigns

 

42

Section 10.6

 

Entire Agreement; Amendments

 

42

Section 10.7

 

Interpretation

 

43

Section 10.8

 

Experience of the Parties

 

43

Section 10.9

 

Waivers

 

43

Section 10.10

 

Expenses

 

43

Section 10.11

 

Limitation of Liability

 

43

Section 10.12

 

Partial Invalidity

 

43

Section 10.13

 

Execution in Counterparts

 

44

Section 10.14

 

Governing Law

 

44

Section 10.15

 

Jurisdiction and Venue

 

44

Section 10.16

 

Waiver Of Jury Trial

 

44




ii

 

--------------------------------------------------------------------------------

 

 

List of Exhibits and Schedules

Exhibits

 

 

Exhibit A

 

Form of Assignment and Assumption Agreement

Exhibit B

 

Buyer Guaranty

Exhibit C

 

Form of Mutual Release

 

 

 

Schedules

Schedule 3.4(c)(viii)

 

Replacement Assurances

Disclosure Schedules

Schedule 4.3(b)

 

Seller Required Consents

Schedule 4.5

 

Financial Statement Exceptions

Schedule 4.7

 

Encumbrances

Schedule 4.8

 

Changes in Project Company Operation

Schedule 4.9(d)

 

Tax Extensions

Schedule 4.10(a)

 

Governmental Violations and Notices

Schedule 4.10(c)

 

Litigation

Schedule 4.12(a)

 

Material Contracts

Schedule 4.12(d)

 

Material Contract Defaults

Schedule 4.13

 

Environmental Matters

Schedule 4.17

 

Insurance Policies

Schedule 4.18

 

Bank Accounts

Schedule 5.2(b)(ii)

 

Buyer Required Consents

Schedule 6.1

 

Conduct of Business

 

iii

 

--------------------------------------------------------------------------------

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

This MEMBERSHIP INTEREST PURCHASE AGREEMENT (together with all Exhibits and
Schedules (including the Disclosure Schedules) appended hereto, this
“Agreement”), dated as of October 31, 2018 (the “Effective Date”), is made by
and between Dominion Generation, Inc. a Virginia corporation (“Seller”), and
FUELCELL ENERGY FINANCE, LLC, a Delaware limited liability company (“Buyer”).
Buyer and Seller each may be referred to herein as a “Party”, and collectively
as the “Parties”.  Capitalized terms used, and not otherwise defined, herein
shall have the meanings set forth in Article I.

PRELIMINARY STATEMENT:

WHEREAS, Dominion Bridgeport Fuel Cell, LLC, a Virginia limited liability
company (“Project Company”) owns an approximately 14.93 MW fuel cell power plant
in Bridgeport, Connecticut that consists of five (5) DFC3000 fuel cell power
plants and one (1) Organic Rankine Cycle system and associated ancillary systems
and agreements (the “Project”);

WHEREAS, Seller owns, beneficially and of record, all of the issued and
outstanding membership and other equity interests of any kind of the Project
Company (the “Membership Interests”);

WHEREAS, during the Ownership Period,  Fuel Cell Energy, Inc. (“FCE”), parent
company of Buyer,  has provided certain operations and maintenance services to
the  Project pursuant to the Services Agreement; and

WHEREAS, Seller desires to sell, and Buyer desires to purchase, on the terms and
subject to the conditions of this Agreement, all of the Membership Interests and
the Parties desire to set forth certain other duties, rights and obligations
with respect to the Project, as set forth herein;

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated herein, and the mutual covenants and agreements hereinafter set
forth, the adequacy and sufficiency of which are hereby acknowledged, it is
hereby agreed between Seller and Buyer as follows:

ARTICLE I

DEFINITIONS

Section 1.1Definitions.  In this Agreement, the following terms have the
meanings specified or referred to in this Section 1.1 and shall be equally
applicable to both the singular and plural forms.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person.  As used in this definition, “control” (including, its correlative
meaning “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of more than fifty percent (50%) of
outstanding voting securities or partnership or other ownership interests, by
Contract or otherwise).

 

--------------------------------------------------------------------------------

 

“Agreement” has the meaning specified in the first paragraph of this Agreement.

“Allocation Schedule” has the meaning specified in Section 8.2(a).

“Assignment Agreement” means the form of Assignment and Assumption Agreement,
between Seller and Buyer attached hereto as.

“Basket” has the meaning specified in Section 7.1(a).

“Business Day” means any day other than Saturday, Sunday and any day on which
commercial banks in the States of New York or Connecticut are authorized by
applicable Law to be closed.

“Buyer” has the meaning specified in the first paragraph of this Agreement.

“Buyer Ancillary Agreements” means all agreements, instruments and documents
being, or to be, executed and delivered by Buyer or an Affiliate of Buyer under
this Agreement or in connection herewith.

“Buyer Group Member” means Buyer and its Affiliates and their respective
directors, officers, employees, successors and permitted assigns.

“Buyer Guarantor” means FCE.

“Buyer Guaranty” means the guaranty by Buyer Guarantor attached hereto as
Exhibit B which is being executed by Buyer Guarantor simultaneously with Buyer’s
execution of this Agreement and pursuant to which Buyer Guarantor is
guaranteeing the obligations of Buyer with regard to this Agreement and the
transactions contemplated herein for a period of eighteen months after Closing.

“Buyer Required Consents” means the consents set forth on Schedule 5.2(b)(ii).

“Casualty Cost” has the meaning specified in Section 6.6.

“Casualty Event” has the meaning specified in Section 6.6.

“CEFIA Grant” means the grant in the amount of One Million Five Hundred Fifty
Thousand Dollars ($1,550,000) provided to Seller by the Connecticut Clean Energy
Finance and Investment Authority pursuant to the CEFIA Grant Agreement.

“CEFIA Grant Agreement” means the Agreement, dated as of December 12, 2012
between Seller and Connecticut Clean Energy Finance and Investment Authority for
the CEFIA Grant.

“City” means the City of Bridgeport, Connecticut.

“Claim” means any demand, claim, action, investigation, legal or administrative
proceeding or arbitration.

2

 

--------------------------------------------------------------------------------

 

“Claim Notice” has the meaning specified in Section 7.3.

“Closing” has the meaning specified in Section 3.1.

“Closing Date” has the meaning specified in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” has the meaning specified in Section 6.3.

“Contract” means any legally binding contract, agreement, license, sublicense,
assignment, purchase agreement, indenture, mortgage, lease, sublease, loan,
note, bond, deed of trust, instrument of indebtedness, security agreement,
guarantee, option, right of first refusal, distribution agreement, maintenance
agreement or written undertaking or instrument of any kind, including any
amendments and other modifications thereto.

“Data Room” means the online data room with Intralinks set up by Seller and
updated through October 29, 2018.

“Disclosure Schedules” has the meaning specified in Article IV.

“Disclosure Schedule Update” has the meaning specified in Section 6.4.

“Dispute Notice” has the meaning specified in Section 3.6(b).

“Disputed Items” has the meaning specified in Section 3.6(b).

“Effective Date” has the meaning specified in the preamble of this Agreement.

“Employee Benefit Plan” means each “employee benefit plan” within the meaning of
Section 3(3) of ERISA (whether or not such plan is subject thereto), and each
retirement, employment, compensation, incentive, bonus, profit sharing,
equity-based compensation, change in control, severance, vacation, paid time
off, fringe-benefit or other similar plan, program, policy or agreement
providing compensation to employees.

“Encumbrance” means all liabilities, indebtedness, liens (statutory or other),
leases (including any capital leases), mortgages, deeds of trust, pledges,
security interests, conditional sales agreements, assessments, charges,
preferences, transfer restrictions, puts, calls, rights of first refusal,
Claims, options, easements, rights of way, rights of contractual restriction,
and other encumbrances of any kind or nature whatsoever, including those
encumbrances specifically set forth on any Schedule hereto.

“Environmental Law” means any and all Laws, and any Governmental Order or
binding agreement with any Governmental Authority: (i) relating to pollution (or
the cleanup thereof) or the protection of nature resources, endangered or
threaten species, human health or safety, or the environment (including ambient
air, soil, surface water or groundwater or subsurface strata); or (ii)
concerning the  presence of, exposure to, or the management, manufacture, use,
containment, storage reclamation, reuse, treatment generation, discharge,
transportation,

3

 

--------------------------------------------------------------------------------

 

processing, production, disposal or remediation of any hazardous or toxic
substances, wastes, materials, pollutants or contaminants.  Environmental Laws
includes, but is not limited to: the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq.; the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. Section 136 et seq.; the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq.; the
Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Clean Air Act,
42 U.S.C. Section 7401 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. Section 1251 et seq.; the Oil Pollution Act, 33 U.S.C. Section 2701 et
seq.; the Endangered Species Act, 16 U.S.C. Section 1531 et seq.; the National
Environmental Policy Act, 42 U.S.C. Section 4321 et seq.; the Occupational
Safety and Health Act, 29 U.S.C. Section 651 et seq.  (to the extent relating to
human exposure to Hazardous Material); the Homeland Security Appropriations Act
of 2007, 109 P.L. 295; 120 Stat. 1355 (to the extent relating to the security of
Hazardous Material); the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et
seq.; Emergency Planning and Community Right-to-Know Act, 42 U.S.C. Section
11001 et seq.; and their state, tribal and local counterparts or equivalents and
regulations issued pursuant to any of those statutes.

“EPA Guaranty” has the meaning specified in Section 3.2(f).

“Estimated Purchase Price” has the meaning specified in Section 2.3(a)(ii).

“Estimated Working Capital” has the meaning specified in Section 2.3(a)(ii).

“Expenses” means any and all out of pocket expenses actually incurred or accrued
or paid in connection with defending or asserting any claim, action, suit or
proceeding incident to any matter indemnified against hereunder (including court
filing fees, court costs, arbitration fees or costs, witness fees and reasonable
fees and disbursements of legal counsel, expert witnesses, accountants and other
professionals).

“FCE” has the meaning specified in the Preliminary Statement.

“FERC” means the Federal Energy Regulatory Commission.

“FERC Approvals” has the meaning specified in Section 6.5(b).

“Final Closing Balance Sheet” has the meaning specified in Section 3.6(a).

“Final Working Capital” has the meaning specified in Section 3.6(a).

“Fundamental Representations” has the meaning specified in Section 7.1(a).

“GAAP” means the generally accepted accounting principles in the United States
of America, as in effect from time to time, consistently applied.

“Governmental Authority” means any United States federal, state, local, county,
municipal or other governmental or quasi-governmental authority or regulatory
body, court, tribunal, arbitrating body, governmental department, commission,
board, body, self-regulating

4

 

--------------------------------------------------------------------------------

 

authority, bureau or agency, as well as any other instrumentality or entity
designated to act for or on behalf of the foregoing.

“Governmental Order” means any approval, consent, license, franchise,
registration, security clearance, authorization, variance, exemption,
certification, permit, judgment, order, binding determination, award or decree
of any Governmental Authority.

“Grantor Trust” means that certain Grantor Trust Agreement dated as of January
31, 2013 by and between Fuel Cell Energy, Inc. and Branch Banking and Trust
Company.

“Ground Lease” means the Ground Lease between the City and the Project Company
for the Leased Real Property.

“Hazardous Material” means any and all “hazardous substances,” “hazardous
waste,” or “pollutant or contaminant” as any of such terms may be defined in any
Environmental Law, or any other pollutant or substance that is regulated under
any Environmental Law (including asbestos in any form that is or could become
friable) or that may be the subject of liability for costs of response or
remediation under any Environmental Laws.

“Indebtedness” means (a) any indebtedness for borrowed money, (b) any
obligations evidenced by bonds, debentures, notes or other similar instruments,
(c) any obligations to pay the deferred purchase price of property or services,
except trade accounts payable and other current liabilities arising in the
ordinary course of business, (d) any obligations, contingent or otherwise, under
acceptance credit, letters of credit or similar facilities, (e) all interest,
fees, prepayment penalties, yield maintenance premiums and similar payments
payable upon extinguishment of any of the foregoing, and (f) any guaranty of any
of the foregoing.

“Indemnified Party” has the meaning specified in Section 7.3.

“Indemnifying Party” has the meaning specified in Section 7.3.

“Independent Accountant” has the meaning specified in Section 3.6(b).

“Intellectual Property” means any and all of the following: (a) trademarks and
service marks, including all applications and registrations and the goodwill
connected with the use of and symbolized by the foregoing; (b) copyrights,
including all applications and registrations related to the foregoing; (c) trade
secrets and confidential know-how; (d) patents and patent applications; (e)
internet domain name registrations; and (f) other intellectual property and
related proprietary rights, interests and protections.

“Intended Tax Treatment” has the meaning specified in Section 8.1.

“IP Escrow Agent” means NCC Group Escrow Associates, LLC.

“IP Escrow Agreement” means the Holding Agreement dated December 12, 2012 by and
between the Project Company and IP Escrow Agent.

5

 

--------------------------------------------------------------------------------

 

“Knowledge of Seller” means, as to a particular matter, the actual knowledge of
Robert Sauer and Keith Windle, in each case, after reasonable inquiry.

“Law” means any United States federal, state, local, county or municipal law,
statute, regulation, code, order, ordinance, rule, decree, judgment, consent
decree, or governmental requirement enacted, promulgated, entered into, agreed
or imposed by any Governmental Authority.

“Leased Real Property” means the real property described in and made subject to
the Ground Lease.

“Losses” means any and all losses, costs, settlement payments, awards,
judgments, fines, penalties, damages, assessments, obligations, expenses,
Claims, Taxes, liabilities or other charges, whether determined or determinable,
due or to become due, liquidated or unliquidated, secured or unsecured, accrued
or unaccrued, absolute or contingent, known or unknown, or matured or unmatured,
including reasonable, and documented, attorneys’ fees, court costs and
litigation expenses.

“Material Adverse Effect” means any event, result, occurrence, development,
fact, change or effect that (a) with respect to Seller, is or would reasonably
be expected to be materially adverse to the ability of Seller to consummate the
transactions and satisfy all of its obligations contemplated by this Agreement,
(b) with respect to the Project Company and Project, is or would reasonably be
expected to be materially adverse to the business, results of operations,
financial condition, or assets of the Project Company; provided, however, that
“Material Adverse Effect” shall not include any event, result, occurrence,
development, fact, change or effect, directly or indirectly, arising out of or
attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting the industries in which the Project Company operates; (iii)
any changes in financial, banking or securities markets in general, including
any disruption thereof and any decline in the price of any security or any
market index or any change in prevailing interest rates; (iv) any increases in
the costs of commodities or supplies or decreases in the price of electricity,
(v) any change or effect resulting from conditions or developments in any
electric transmission system or any independent system operator or regional
electric transmission organization except to the extent specifically directed at
the Project, (vi) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (vii) any action required or
permitted by this Agreement or any action taken (or omitted to be taken) with
the consent of or at the request of Buyer; (viii) any change or effect from any
change in applicable Laws or accounting rules; (ix) the announcement, pendency
or completion of the transactions contemplated by this Agreement; (x) any
natural or man-made disaster or acts of God; (xi) any change or effect that is
cured before the earlier of the Closing or the termination of this Agreement
pursuant to Article IX; or (xii) any change or effect resulting from any action
or inaction by Buyer or its Affiliates, including under the Services Agreement.

“Material Contract” has the meaning specified in Section 4.12.

“Membership Interests” has the meaning specified in the Preliminary Statement.

6

 

--------------------------------------------------------------------------------

 

“Mutual Release” means the release to be delivered by Seller and the Project
Company immediately after Closing pursuant to Section 6.8, in the form attached
hereto as Exhibit C.

“Organizational Documents” means, (i) in the case of a limited liability company
the entity’s certificate of formation and any limited liability company
agreement or other operating agreement, and (ii) in the case of a corporation,
the entity’s articles of incorporation or certificate of incorporation, bylaws
and any stockholder or shareholder agreements.

“Ownership Period” means from and after December 12, 2012, until the date
hereof.

“Party” or “Parties” has the meaning specified in the first paragraph of this
Agreement.

“Permits” means any certificates, permits, licenses, approvals, registrations,
franchises, applications, filings and other written authorizations.

“Permitted Encumbrances” has the meaning specified in Section 4.7.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Authority.

“PILOT Agreement” means the Tax PILOT and Tax Incentive Development Agreement
between the Project Company and the City dated December 12, 2012.

“Pre-Closing Statement” has the meaning specified in Section 2.3(a)(ii).

“Pre-Closing Taxes” means with respect to Taxes of the Project Company, as
applicable, (a) Taxes attributable to or payable with respect to Pre-Closing Tax
Periods and (b) Taxes attributable to the portion of any Straddle Tax Period
ending on the Closing Date, which shall be determined by, (i) in the case of
income Taxes or other Taxes measured on the basis of actual economic activity
(such as sales Taxes), an interim closing of the books as of the Closing Date
and (ii) in the case of Taxes not described in the preceding clause (i) (such as
property Taxes), by multiplying the applicable Tax by the ratio obtained by
dividing the number of days in the Straddle Tax Period up to and including the
Closing Date by the total number of days in such Straddle Tax Period; and (c)
Seller’s portion of any Transfer Taxes pursuant to Section 8.6 of this
Agreement.

“Pre-Closing Tax Period” means any taxable period that ends on or before the
Closing Date.

“Project” has the meaning specified in the Preliminary Statement.

“Project Company” has the meaning specified in the Preliminary Statement.

7

 

--------------------------------------------------------------------------------

 

“Project Company Financial Statements” has the meaning specified in Section 4.5.

“Project Company Tax Return” has the meaning specified in Section 8.3(a).

“Prudent Industry Practices” means those practices, methods and standards of
inquiry and investigation that are commonly used by electricity generating
facilities in the United States which are of similar size, type and location as
the Project. Prudent Industry Practices are not intended to be limited to the
optimum practices, methods or acts to the exclusion of all others, but rather to
be a spectrum of good and proper practices, methods and acts.

“Purchase Price” has the meaning specified in Section 2.2.

“Real Property” means all real property owned, leased, subleased or licensed by
the Project Company, together with all buildings, structures and fixtures
located thereon or attached thereto.

“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, pumping, dumping, emitting, depositing, dispersing, leaching, escaping,
emanating, migrating or emptying of any Hazardous Material in, into or onto the
environment.

“Seller” has the meaning specified in the first paragraph of this Agreement.

“Seller Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Seller or any Affiliate of Seller under
this Agreement or in connection herewith.

“Seller Group Member” means Seller and its Affiliates, and their respective
directors, officers, employees, successors and permitted assigns.

“Seller Required Consents” means the consents set forth on Schedule 4.3(b).

“SEPA” means the Standard Electricity Purchase Agreement, by and between The
Connecticut Light and Power Company and the Project Company, as successor in
interest to Bridgeport Fuel Cell Park, LLC, dated July 10, 2009, as amended by
the First Amendment to the Standard Electricity Purchase Agreement, dated
December 20, 2012, and the Second Amendment to the Standard Electricity Purchase
Agreement, dated November 19, 2013.

“Services Agreement” means the Services Agreement dated as of December 12, 2012,
between the Project Company and Buyer.

“Straddle Tax Period” means any taxable period that begins before and ends after
the Closing Date.

“Target Working Capital” has the meaning specified in Section 2.2.

“Tax” means (i) any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind (whether or not imposed on Seller or on any of its
Affiliates), imposed by any

8

 

--------------------------------------------------------------------------------

 

Governmental Authority or taxing authority, including, without limitation, taxes
or other charges on, measured by, or with respect to income, franchise, windfall
or other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, social security, workers’ compensation, unemployment compensation or
net worth; taxes or other charges in the nature of excise, withholding, ad
valorem, stamp, transfer, value-added or gains taxes; license, registration and
documentation fees; and customs duties, tariffs and similar charges; (ii) any
liability for the payment of any amounts of the type described in (i) as a
result of being a member of an affiliated, combined, consolidated or unitary
group for any taxable period; (iii) any liability for the payment of any amounts
of the type described in (i) as a result of being a Person required by Law to
withhold or collect taxes imposed on another Person; (iv) any liability for the
payment of amounts of the type described in (i), (ii) or (iii) as a result of
being a transferee of, or a successor in interest to, any person or as a result
of an express or implied obligation to indemnify any person; and (v) any and all
interest, penalties, additions to tax and additional amounts imposed in
connection with or with respect to any amounts described in (i), (ii), (iii) or
(iv).

“Tax Purchase Price” has the meaning specified in Section 8.2(a).

“Tax Return” means any return, report, statement, form or other documentation
(including any additional or supporting material and any amendments or
supplements) filed or maintained, or required to be filed or maintained, with
respect to or in connection with the calculation, determination, assessment or
collection of any Taxes.

“Third Party Claim” has the meaning specified in Section 7.4(a).

“Third Party Claim Notice” has the meaning specified in Section 7.4(a).

“Third Party Claim Response Period” has the meaning specified in Section 7.4(a).

“Title Policy” means Seller’s existing title insurance policy with First
American Title Insurance Company dated December 12, 2012, insuring its leasehold
interest in the Ground Lease.

“Transaction Financing” has the meaning specified in Section 3.4(b)(viii).

“Transfer Taxes” has the meaning specified in Section 8.6.

“Treasury Regulations” means the regulations promulgated under the Code by the
United States Department of Treasury, as such regulations may be amended from
time to time.

“Wire Transfer Instructions” has the meaning specified in Section 2.3(a)(i).

“Working Capital” means, as of the Closing: (a) all current assets of the
Project Company, minus (b) all current liabilities of the Project Company,
determined in accordance with the accounting principles, practices and policies
established by GAAP, prepared and consistently applied with the Project Company
Financial Statements.  Any amount for Performance Guarantees (as defined in the
Services Agreement) or other payment due under the Services Agreement, to the
extent accrued, shall be disregarded for purposes of computing Working Capital.

9

 

--------------------------------------------------------------------------------

 

Section 1.2Interpretation.  For purposes of this Agreement, (i) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation,” and (ii) the words “herein”, “hereof”, “hereby”,
“hereto” and “hereunder” refer to this Agreement as a whole.  Unless the context
otherwise requires, references herein:  (i) to Articles, Sections, Exhibits and
Schedules mean the Articles and Sections of, and the Exhibits and Schedules
attached to, this Agreement; (ii) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
by this Agreement; and (iii) to a statute means such statute as amended from
time to time and includes any successor legislation thereto and any regulations
promulgated thereunder.  The Schedules and Exhibits referred to herein shall be
construed with and as an integral part of this Agreement to the same extent as
if they were set forth verbatim herein.  Titles to Articles and headings of
Sections are inserted for convenience of reference only and shall not be deemed
a part of or to affect the meaning or interpretation of this Agreement.  This
Agreement, the Buyer Ancillary Agreements and the Seller Ancillary Agreements
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.

ARTICLE II

PURCHASE AND SALE

Section 2.1Purchase and Sale of Membership Interests.  Subject to the terms and
conditions set forth in this Agreement and in consideration of the Purchase
Price, Seller shall sell, assign, convey, deliver and transfer at the Closing to
Buyer, and Buyer shall purchase, acquire and accept at the Closing from Seller,
all of the right, title and interest of Seller in and to the Membership
Interests, so that upon Closing, Buyer shall own, directly, all of the
Membership Interests free and clear of all Encumbrances.

Section 2.2Purchase Price.  The total consideration (“Purchase Price”) to be
paid by Buyer to Seller in consideration of the delivery by Seller of the
Membership Interests shall be an amount equal to: (a) Thirty-Six Million Six
Hundred Thousand Dollars ($36,600,000), minus (b) the amount by which the
Working Capital is less than One Million dollars ($1,000,000) (the “Target
Working Capital”) or plus (c) the amount by which the Working Capital is greater
than the Target Working Capital.  The Purchase Price constitutes the full
consideration payable by Buyer under this Agreement in order to acquire the
Membership Interests.  The Purchase Price shall be due and payable in full at
Closing as set forth in Section 2.3.

Section 2.3Pre-Closing Events; Closing Statement.

(a)Seller Pre-Closing Deliverables.  Not less than three (3) Business Days prior
to the Closing Date, Seller shall prepare and deliver to Buyer:

10

 

--------------------------------------------------------------------------------

 

(i)wire transfer instructions for the payment to be made by Buyer to Seller of
the Purchase Price pursuant to Section 2.3(b) below (the “Wire Transfer
Instructions”); and

(ii)a statement (the “Pre-Closing Statement”), reflecting Seller’s estimation of
the Purchase Price as of the Closing Date (the “Estimated Purchase Price”),
which shall be determined by comparing the Seller’s estimation of the Working
Capital as of the Closing Date (the “Estimated Working Capital”) to Target
Working Capital and applying the provisions of Section 2.2 to compute any
estimated adjustment to the Purchase Price.

(b)Closing Date Payments.  On the Closing Date, Buyer shall pay to the Seller,
an amount equal to the Estimated Purchase Price (as set forth in Sections 2.2
and 2.3(a)). Wire transfer of immediately available funds shall make the payment
to the Seller to such account or accounts as specified in the Wire Transfer
Instructions.  If Buyer has obtained from Connecticut Green Bank a release of
its Encumbrance on the Grantor Trust and all necessary steps are taken under the
Grantor Trust to release the funds contained in the Grantor Trust so that Seller
will receive such funds on the Closing Date, such funds may be credited against
the Purchase Price.  Buyer and Seller each agree to execute any documents or
instruction letters as may be necessary to obtain the release of the funds from
the Grantor Trust in connection with the Closing.

ARTICLE III

CLOSING, deliverables, CONDITIONS PRECEDENT

Section 3.1Closing.  The consummation of the purchase by Buyer, and the sale by
Seller, of the Membership Interests (the “Closing”) shall take place at a
location agreed to by the Parties or via email (in which case documents to be
delivered at the Closing will be delivered by email transmission), no earlier
than December 26, 2018, but as soon as practicable thereafter and in no event
later than the second (2nd) Business Day after the satisfaction or waiver of the
conditions set forth in Section 3.4(b) and Section 3.4(c) (other than those
conditions to be satisfied or waived at the Closing)(the “Closing Date”).  The
Closing shall be effective as of 12:00:01 A.M. Eastern time on the Closing
Date.  Each of Buyer and Seller shall further deliver such other evidence,
instruments, documents and certificates required to be delivered by such Parties
pursuant to this Article III.

Section 3.2Buyer’s Closing Deliveries.  At the Closing, Buyer shall deliver, or
cause to be delivered, to Seller all of the following, in form and substance
reasonably acceptable to Seller:

(a)the Estimated Purchase Price, payable as set forth in Section 2.3(b);

(b)a certificate, dated as of the Closing Date, executed by a duly authorized
officer of Buyer, certifying as to the matters set forth in Section 3.4(c)(ii)
and Section 3.4(c)(iii);

(c)a certificate, dated as of the Closing Date, executed by a duly authorized
officer of Buyer certifying that attached thereto is: (i) a true, accurate and
complete copy of the certificate issued by the Secretary of State of the State
of Delaware, dated as of a recent date prior to the Closing Date and certifying
that Buyer is validly existing and in good standing under the

11

 

--------------------------------------------------------------------------------

 

laws of the State of Delaware, (ii) a true, accurate and complete copy of the
certificate of formation of Buyer, as in effect on the Closing Date, certified
by the Secretary of State of the State of Delaware as of a recent date prior to
the Closing Date, (iii) the incumbency of Buyer’s officers or managers that
executed this Agreement, any other agreement delivered on the Closing Date, and
any certificate delivered in connection with the Closing; and (iv) a true,
accurate and complete copy of the resolutions of the members and/or manager of
Buyer duly authorizing the execution, delivery and performance by Buyer of this
Agreement, the Buyer Ancillary Agreements to which it is a party and the
transactions contemplated hereby and thereby, and that such resolutions are in
full force and effect as of the Closing Date;

(d)a counterpart signature page to the Assignment Agreement, duly executed by
Buyer;

(e)termination and release of the Owner Guaranty dated December 12, 2012, by
Dominion Resources, Inc. for the benefit of FuelCell Energy, Inc. with regards
to the Services Agreement;

(f)replacement of the Bridgeport EPA Guaranty (the “EPA Guaranty”) dated
November 26, 2013 provided by Dominion Resources, Inc. for the benefit of
Connecticut Light and Power Company on behalf of the Project Company; and

(g)the Services Agreement termination and release executed by FCE pursuant to
Section 6.7.

Section 3.3Seller’s Closing Deliveries.  At the Closing, Seller shall deliver,
or cause to be delivered, to Buyer all of the following, in form and substance
reasonably acceptable to Buyer and, where applicable, Buyer’s title insurer:

(a)all certificates representing the Membership Interests, if any, as well as
all duly executed transfer documentation in respect of the Membership Interests
(including a counterpart signature page to the Assignment Agreement, duly
executed by Seller, and any waiver of transfer restrictions under the applicable
Organizational Documents);

(b)a certificate, dated as of the Closing Date, executed by a duly authorized
officer or manager of Seller, certifying as to the matters set forth in Section
3.4(b)(i) and Section 3.4(b)(ii);

(c)a certificate, dated as of the Closing Date, executed by a duly authorized
officer of the Project Company, certifying that attached thereto is: (i) a true,
accurate and complete copy of the certificate issued by the Clerk of the
Virginia State Corporation Commission dated as of a recent date prior to the
Closing Date and certifying that Project Company is validly existing and in good
standing under the laws of the Commonwealth of Virginia, (ii) a true, accurate
and complete copy of the certificate issued by the Secretary of State of the
State of Connecticut dated as of a recent date prior to the Closing Date and
certifying that the Project Company is qualified to do business under the laws
of the State of Connecticut, (iii) a true, accurate and complete copy of the
Articles of Organization of the Project Company, as in effect on the Closing
Date, certified by the Clerk of the Virginia State Corporation Commission as of
a recent date prior to the Closing

12

 

--------------------------------------------------------------------------------

 

Date, and (iv) a true, accurate and complete copy of the limited liability
company agreement of the Project Company, as in effect on the Closing Date;

(d)a certificate, dated as of the Closing Date, executed by a duly authorized
officer of Seller, certifying that attached thereto is: (i) a true, accurate and
complete copy of the certificate issued by the Clerk of the Virginia State
Corporation Commission dated as of a recent date prior to the Closing Date and
certifying that Seller is validly existing and in good standing under the laws
of the Commonwealth of Virginia, (ii) a true, accurate and complete copy of the
Articles of Incorporation of Seller, as in effect on the Closing Date, and (iii)
the incumbency of Seller’s officers that executed the Agreement, any other
agreement delivered on the Closing Date, and any certificate delivered in
connection with the Closing;

(e)a certification, dated as of the Closing Date, executed by a duly authorized
officer or manager and satisfying the requirements of Treasury Regulation
Section 1.1445-2(b), attesting that Seller (or if Seller is a “disregarded
entity” within the meaning of Treasury Regulations Section 1.1445-2(b)(2)(iii),
the entity treated as owning the assets of Seller) is not a “foreign person” for
U.S. federal income tax purposes;

(f)the resignations of all managers, directors and officers of the Project
Company;

(g)copies of all Seller Required Consents;

(h)the Services Agreement termination and release executed by Seller (or the
applicable Affiliates) pursuant to Section 6.7;

(i)all of the books and records of the Project Company; and

(j)an IRS Form W-9 properly completed by Seller;

Section 3.4Conditions Precedent.

(a)Generally.  For purposes of this Agreement, there shall be conditions which
must be satisfied or waived on or prior to the Closing.  Seller and Buyer
expressly acknowledge and agree that each of the conditions in the Buyer
Conditions Precedent are for the sole benefit of and may only be waived by Buyer
in writing and each of the conditions in the Seller Conditions Precedent are for
the sole benefit of and may only be waived by Seller in writing.

(b)Buyer Conditions Precedent to the Closing.  Unless and until the following
conditions precedent (the “Buyer Conditions Precedent”) are satisfied, or waived
in writing by Buyer, Buyer shall not be obligated to effect the Closing
hereunder:

(i)Representations and Warranties.  The representations and warranties made by
Seller contained in Article IV of this Agreement (and with respect to those that
are qualified with respect to materiality, Material Adverse Effect and similar
qualifiers, without consideration of such qualifiers) shall be true and accurate
in all respects on and as of the Closing Date (except those representations and
warranties that address matters only as of a specified date, the truth and
accuracy of which shall be determined as of that specified date) as though made
on

13

 

--------------------------------------------------------------------------------

 

and as of the Closing Date, except for failures to be true and accurate (i)
which do not result in a Material Adverse Effect or (ii) which are due to any
action or inaction by Buyer or its Affiliates, and there shall have been
delivered to Buyer a certificate to such effect, dated as of the Closing Date,
signed by Seller.

(ii)Performance.  Seller shall have performed and complied with, in all material
respects, the agreements, covenants and obligations required by this Agreement
to be so performed or complied with by Seller at or before the Closing, and
there shall have been delivered to Buyer a certificate to such effect, dated as
of the Closing Date, signed by Seller.

(iii)Closing Deliveries.  Seller shall have delivered, or caused to be
delivered, to Buyer all items required to be delivered pursuant to Section 3.3.

(iv)No Proceedings.  No order, injunction, judgment, decree or ruling of any
Governmental Authority shall be in effect which restrains, hinders, or prohibits
the consummation of the transactions contemplated by this Agreement.

(v)Legislation. No applicable Law shall have been enacted which prohibits or
restricts the consummation of the transactions contemplated by this Agreement.

(vi)Consents and Approvals.  The Seller Required Consents, including the FERC
Approval, shall have been obtained or made free of any term, condition,
restriction or imposed liability or other provision that result in a Material
Adverse Effect.

(vii)Title Insurance. Seller will have obtained date down and nonimputation
endorsements as to the Title Policy in a form acceptable to Buyer (the expenses
of the foregoing to be borne by Buyer) and with the only exceptions being the
Permitted Encumbrances.

(viii)Consummation of Debt Financing.  By December 10, 2018, Buyer (or an
Affiliate) will have obtained from and executed a firm and binding commitment
with a third party lender to obtain debt financing which shall support the
Closing pursuant to the terms of this Agreement yielding net proceeds in an
amount no less than Twenty-Five Million dollars ($25,000,000), which pursuant to
the terms of such debt financing are permitted to be applied by Buyer (or its
Affiliate) toward payment of the Purchase Price (the “Transaction Financing”).

(c)Seller Conditions Precedent to the Closing.  Unless and until the following
conditions precedent (the “Seller Conditions Precedent”) are satisfied, or
waived in writing by Seller, Seller shall not be obligated to effect the Closing
hereunder:

(i)Closing Date.  The date is December 26, 2018, or later.

(ii)Representations and Warranties.  The representations and warranties made by
Buyer in Article V of this Agreement (and with respect to those that are
qualified with respect to materiality, Material Adverse Effect and similar
qualifiers, without consideration of such qualifiers) on and as of the Closing
Date (except those representations and warranties that address matters only as
of a specified date, the truth and accuracy of which shall be determined as of
that specified date) as though made on and as of the Closing Date, except for
failures to be true and

14

 

--------------------------------------------------------------------------------

 

accurate which do not materially impair the ability of Buyer to perform its
obligations hereunder or prevent the consummation of the transactions
contemplated hereby, and there shall have been delivered to Seller a certificate
to such effect, dated as of the Closing Date, signed by Buyer.

(iii)Performance.  Buyer shall have performed and complied with, in all material
respects, the agreements, covenants and obligations required by this Agreement
to be so performed or complied with by Buyer at or before the Closing, and there
shall have been delivered to Seller a certificate to such effect, dated as of
the Closing Date, signed by Buyer.

(iv)Closing Deliveries.  Buyer shall have delivered, or caused to be delivered,
to Seller all items required to be delivered pursuant to Section 3.2.

(v)No Proceedings.  No order, injunction, judgment, decree or ruling of any
Governmental Authority shall be in effect which restrains or prohibits the
consummation of the transactions contemplated by this Agreement.

(vi)Legislation.  No applicable Law shall have been enacted which prohibits or
restricts the consummation of the transactions contemplated by this Agreement.

(vii)Consents and Approvals.  The Buyer Required Consents, including the FERC
Approval, shall have been obtained or made free of any term, condition,
restriction or imposed liability or other provision that result in a Material
Adverse Effect or a material adverse effect on Seller or its Affiliates.

(viii)Replacement Assurances.  Buyer shall have, or shall have caused, the
letters of credit or guaranties set forth on Schedule 3.4(c)(viii) to be
terminated, replaced (including providing any replacement documents) or provided
for, as applicable, by Buyer or its Affiliates, and all such letters of credit
or guaranties provided for by Seller or its Affiliates shall be terminated (and
returned to Seller) and Seller or its Affiliates shall be released from any
Losses or Expenses related thereto.

Section 3.5Satisfaction of Conditions.  Subject to the terms and conditions of
this Agreement, each of the Parties hereto shall, and shall cause its Affiliates
as appropriate, to use their commercially reasonable efforts to take, or to
cause to be taken, all actions and to do, or to cause to be done, all things
necessary, proper or advisable to consummate, as promptly as practicable, the
transactions contemplated by this Agreement, including, the satisfaction of the
conditions listed in Section 3.4(b) or Section 3.4(c) and the obtaining of all
consents, waivers, authorizations, orders and approvals of third parties,
including Governmental Authorities, required of it by this Agreement.  Each
Party shall, and shall cause its Affiliates as appropriate, to cooperate fully
with the other Parties hereto in assisting such Parties to comply with this
Section 3.5.

Section 3.6Post-Closing Working Capital True-Up.

(a)For the purpose of confirming the Estimated Working Capital, following the
Closing, no later than thirty (30) days after the Closing Date, Buyer shall
prepare and deliver to Seller a balance sheet of the Project Company as of the
Closing Date (the “Final Closing Balance Sheet”), together with a worksheet
showing the difference, if any, between the Estimated Working

15

 

--------------------------------------------------------------------------------

 

Capital and Working Capital shown on the Final Closing Balance Sheet (the “Final
Working Capital”).

(b)If, within thirty (30) days after the date of the delivery to Sellers of the
Final Closing Balance Sheet, Seller determines in good faith that Seller
disagrees with any portion of the Final Closing Balance Sheet provided by
Buyer  pursuant to the immediately preceding sentence (any such disputed items
being the “Disputed Items”), then Seller may deliver a written notice (a
“Dispute Notice”) to Buyer within such 30-day period, which Dispute Notice
shall: (i) set forth Seller’s proposed resolution of the Disputed Items
(including Seller’s determination of Working Capital as of the Closing Date
taking into account such proposed resolution of the Disputed Items) and (ii)
include materials showing in reasonable detail Seller’s support for such
position.  Seller and its representatives shall have full access to the books
and records of, the personnel of, and work papers prepared by, Buyer and its
representatives to the extent that they relate to such matters and to such
historical financial information (to the extent in Buyer’s possession) relating
to such matters as Seller may reasonably request for the purpose of reviewing
the Final Closing Balance Sheet and the determination of the Final Working
Capital and to prepare a Dispute Notice.  If Buyer and Seller are unable to
resolve any disagreement among them with respect to such matters within five (5)
Business Days (or such longer period as mutually agreed to by Seller and Buyer)
after the delivery of a Dispute Notice by Seller to Buyer, then the Disputed
Items (but no others) may be referred by Sellers or Buyer for determination to a
nationally recognized accounting firm not affiliated with Seller, the Project
Company or Buyer that is mutually selected by Seller and Buyer.  If Seller and
Buyer are unable to select a nationally recognized accounting firm, either
Seller or Buyer may thereafter request that the American Arbitration Association
make such selection (as applicable, the firm selected by Seller and Buyer or the
firm selected by the American Arbitration Association is referred to as the
“Independent Accountant”).  Seller and Buyer shall provide the Independent
Accountant and the other Party with a statement of its position as to the amount
for each Disputed Item within five (5) Business Days from the date of the
referral.  The Independent Accountant shall make a written determination as
promptly as practicable, but in any event within thirty (30) days after the date
on which the dispute is referred to the Independent Accountant.  If Seller and
Buyer resolve their dispute with respect to any Disputed Item, the Independent
Accountant’s involvement shall be discontinued with respect to such Disputed
Item and the Final Closing Balance Sheet shall be revised, if necessary, to
reflect such resolution and thereupon shall be binding for purposes of this
Agreement.  The Parties shall make readily available to the Independent
Accountant all relevant books and records relating to such matters and all other
items reasonably requested by the Independent Accountant.  The costs and
expenses of the Independent Accountant shall be borne by the Party whose
position taken with respect to the Disputed Items differs further from that
determined by the Independent Accountant. The decisions of the Independent
Accountant shall be final and binding for all purposes of this Agreement, and
the Final Closing Balance Sheet shall be revised, if necessary, to reflect such
decision and thereupon shall be final and binding for all purposes of this
Agreement.

(c)Following the final determination of the Final Closing Balance Sheet and the
Final Working Capital in accordance with Section 3.6(b), the Purchase Price
shall be recomputed in accordance with Section 2.2 based on the Final Working
Capital.  To the extent that the recomputed Purchase Price is greater than the
Estimated Purchase Price that was paid at Closing, Buyer shall pay such
difference to Seller.  To the extent that the recomputed Purchase Price is less
than the Estimated Purchase Price that was paid at Closing, Seller shall pay
such

16

 

--------------------------------------------------------------------------------

 

difference to Buyer.  Any such payment required to be made by either Buyer or
Seller shall be made by wire transfer of immediately available funds within five
(5) Business Days of the final determination by the Independent Accountant.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer that, except as otherwise set
forth in the schedules referenced herein (the “Disclosure Schedules”), the
following statements are true and correct as of the date hereof and as of the
Closing Date:

Section 4.1Organization; Qualification of Seller.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Virginia.  Seller has full legal right, power and authority
necessary to carry on its business as it is now being conducted.

Section 4.2Organization; Qualification of the Project Company.  The Project
Company is a limited liability company duly organized under the laws of the
Commonwealth of Virginia and is validly existing and in good standing under the
laws of the Commonwealth of Virginia.  The Project Company is duly qualified to
transact business and is in good standing in each jurisdiction where the
character of its properties owned or held under lease or the nature of its
activities makes such qualification necessary, including the State of
Connecticut, except in those jurisdictions where the failure to be so qualified
would not have a Material Adverse Effect.  The Project Company has full legal
right, power and authority necessary to carry on its business and the Project as
it is now being conducted, owned and operated.  True and complete copies of the
Organizational Documents of the Project Company have been made available to
Buyer in the Data Room.

Section 4.3Authority of Seller; Conflicts; Consents.

(a)Seller has the full legal right, power and authority to execute, deliver and
perform this Agreement and each of the Seller Ancillary Agreements to which it
is a party.  The execution, delivery and performance by Seller of this Agreement
and the Seller Ancillary Agreements to which it is a party and the consummation
of the transactions contemplated hereby and thereby have been duly and validly
authorized by all requisite corporate action on the part of Seller.  This
Agreement has been duly authorized, executed and delivered by Seller and is
(assuming the valid authorization, execution and delivery of this Agreement by
Buyer) the legal, valid and binding obligation of Seller, enforceable in
accordance with its terms, and each of the Seller Ancillary Agreements to which
it is a party, upon execution and delivery by Seller are (assuming the valid
authorization, execution and delivery by Buyer, where Buyer is a party, or the
other party or parties thereto) a legal, valid and binding obligation of Seller,
enforceable in accordance with its terms, in each case subject to bankruptcy,
insolvency, reorganization, moratorium and similar Laws of general application
relating to or affecting creditors’ rights and to general equity principles.

17

 

--------------------------------------------------------------------------------

 

(b)Except as set forth in Schedule 4.3(b) of the Disclosure Schedules, none of
the execution and delivery by Seller of this Agreement or any of the Seller
Ancillary Agreements, the consummation by Seller of any of the transactions
contemplated hereby or thereby, nor the compliance by Seller with, or
fulfillment by Seller of, the terms, conditions and provisions hereof or
thereof:

(i)conflict with, result in an event creating rights of acceleration,
termination, amendment or cancellation, result in any imposition of any fee or
other charge, result in a loss of rights or benefits under, result in the
imposition of any Encumbrance (other than a Permitted Encumbrance) upon the
Project, or constitute or result in violation of, breach of, or default under
(1) the Organizational Documents of Seller or the Project Company, (2) any
Material Contract, (3) any Governmental Order to which Seller or the Project
Company is a party or by which Seller, the Project Company or the Project is
bound, or (4) Laws applicable to Seller, the Project Company or the Project, in
any material respects; or

(ii)require prior to Closing the consent, approval, authorization or act of, or
the making by Seller or the Project Company of any declaration, filing, notice
or registration with, any Person (including, without limitation, any
Governmental Authority).

Section 4.4Capitalization.  Seller has good title to, holds of record, and owns
beneficially, the Membership Interests, free and clear of all Encumbrances.  The
Membership Interests constitute one hundred percent (100%) of the issued and
outstanding equity interests in the Project Company.  No equity interests in the
Project Company have been reserved for issuance upon exercise of outstanding
options, warrants or other similar rights.  There are no outstanding obligations
of the Project Company to repurchase, redeem or otherwise acquire any equity
interest in the Project Company.  There are no options, warrants, convertible
securities, unit appreciation, phantom unit, profit participation or other
rights, agreement, arrangement or commitments of any character relating to the
equity interests in the Project Company or obligating the Project Company to
issue or sell any equity interests in the Project Company.  There are no voting
trusts or other voting or similar agreements or understandings with respect to
the Membership Interests.  The Project Company does not have any subsidiaries or
own any equity interests in any other Person.

Section 4.5Financial Statements.  Copies of the Project Company’s financial
statements (the “Project Company Financial Statements”) consisting of (a) the
unaudited balance sheet and related profit and loss statement for the year ended
December 31, 2017; and (b) the unaudited balance sheet and related profit and
loss statement as of September 30, 2018, have been made available to Buyer in
the Data Room.  Except as set forth in Schedule 4.5, the Project Company
Financial Statements have been prepared in accordance with GAAP, subject to
normal and recurring year-end adjustments and the absence of notes.  The Project
Company Financial Statements fairly present in all material respects the
financial condition of the Project Company as of the respective dates they were
prepared and the results of the operations of the Project Company for the
periods indicated.

Section 4.6Indebtedness; Absence of Undisclosed Liabilities.  The Project
Company has no Indebtedness other than liabilities as referred to in the
immediate

18

 

--------------------------------------------------------------------------------

 

succeeding sentence.  Except for those matters otherwise the subject of Seller’s
other representations and warranties provided herein, since September 30, 2018,
the Project Company has no liabilities of a type required to be reflected on
financial statements and accompanying notes prepared in accordance with GAAP,
other than:

(a)current liabilities that have been taken into account in connection with the
computation of Working Capital; and

(b)liabilities under the Material Contracts or Permits to the extent
attributable to the time after Closing.

Section 4.7No Encumbrances. As of the Effective Date, there are no Encumbrances
other than those listed on Schedule 4.7 of the Disclosure Schedules (the
“Permitted Encumbrances”) on the Project or any assets of the Project Company.

Section 4.8Absence of Certain Changes, Events and Conditions.  Except as set
forth on Schedule 4.8, since September 30, 2018: (a) the Project Company and the
Project have operated in the ordinary course of business in all material
respects; and (b) there has not been any event, occurrence or development that
has had a Material Adverse Effect and the Project Company has not:

(a)mortgaged, pledged or subjected to any Encumbrance (other than Permitted
Encumbrances) any material assets, whether real, personal, fixed, tangible or
intangible;

(b)entered into any sale, transfer, lease or other disposition of, or entered
into any agreement for the sale of, or given any Person an option to purchase,
all or any part of the Project or other assets of the Project Company other than
in the ordinary course of business;

(c)made any change in its Tax or accounting methods, principles or practice
unless required by applicable Law or GAAP;

(d)made any loans, advances or capital contributions to, or investments in, any
Person

(e)modified, amended or allowed to terminate any Permit, license or regulatory
authorization;

(f)amended, terminated or waived any material right under any Material
Contracts; or

(g)committed or agreed, whether in writing or otherwise, to do any of the
foregoing.

Section 4.9Taxes; Grants.

(a)The Project Company has (i) timely filed, or caused to be timely filed, all
Tax Returns that are required to be filed by it, and all such Tax Returns are
true, complete and correct in all material respects; and (ii) paid or caused to
be paid all Taxes required to be paid by

19

 

--------------------------------------------------------------------------------

 

it (whether or not shown on any Tax Return). Correct and complete copies of all
sales and property Tax Returns filed by or with respect to the Project Company
for the 2015 through 2017 taxable years have been made available to Buyer in the
Data Room.

(b)All Taxes that are required to be withheld or collected by the Project
Company have been duly withheld and collected and, to the extent required by
applicable Law, have been timely paid to the appropriate Governmental Authority
or properly deposited as required by applicable Law. There are no Encumbrances
for Taxes upon any assets of the Project Company, except for Encumbrances with
respect to Taxes not yet due or delinquent or that are being contested in good
faith and for which, in each case, adequate reserves have been established on
the books and records of the Project Company.

(c)The Project Company (i) is not a party to any Tax sharing, Tax allocation,
Tax indemnification or similar agreement currently in force and (ii) has no
liability for the Taxes of any Person under Treasury Regulation section 1.1502-6
(or any similar provision of state, local or non-U.S. law), or as a transferee
or successor, by contract or otherwise.

(d)Except as set forth in Schedule 4.9(d), no extension or waiver of any statute
of limitations of any jurisdiction regarding the assessment or collection of any
Tax has been granted by or with respect to the Project Company with regard to
any matters relating to Taxes. No Governmental Authority has asserted in writing
or threatened in writing to assert any deficiency or assessment, or proposed
(formally or informally, but in either case in writing) any adjustment for any
Taxes against the Project Company that has not been fully resolved. Except as
set forth in Schedule 4.9(d), there are no  audits, examinations, actions,
suits, investigations, claims or other proceedings by any Governmental Authority
against the Project Company pending or, to the Knowledge of Seller threatened
nor are any material matters relating to Taxes currently under discussion
between the Project Company and any Governmental Authority.  No written notice
has been received from a Governmental Authority indicating an intent to open an
audit or other review of any Tax Return or Taxes.

(e)No elections have been filed with the IRS to treat the Project Company as an
association taxable as a corporation and, at all times since its formation, the
Project Company has been validly classified as a disregarded entity for U.S.
federal income tax purposes under Treasury Regulation Section 301.7701-2(c)(2)
or 301.7701-3. The Project Company is not the successor, whether by merger,
conversion, liquidation or otherwise, to any Person that at any time was taxable
as a corporation for federal income Tax purposes.

(f)The PILOT Agreement is in full force and effect in accordance with its
terms.  Neither Seller nor the Project Company have committed any default under
or failed to comply with any  obligation under the PILOT Agreement.  Neither
Seller nor the Project Company have received any written notice from the City of
any such default or noncompliance or any written notice that the City intends to
terminate the PILOT Agreement.

(g)Seller’s entering into this Agreement and the consummation of the
transactions hereunder will not result in any Federal investment tax credit
recapture obligation of the Project Company.

20

 

--------------------------------------------------------------------------------

 

(h)Neither Seller nor the Project Company have committed any default under the
CEFIA Grant Agreement or failed to comply with any obligation under the CEFIA
Grant Agreement. Neither Seller nor the Project Company have received any
written notice from the City of any such default or noncompliance or that the
City intends to assert any claim thereunder. Seller’s entering into this
Agreement and the consummation of the transactions hereunder will not result in
any obligation of the Project Company to refund any portion of the CEFIA Grant.

(i)Seller is not a “foreign person” within the meaning of Section 1445 of the
Code.

(j)The Project Company will not be required to include any item of income in or
exclude any item of deduction, from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any:

 

(A)

Change in method of accounting for a taxable period ending on or prior to the
Closing Date;

 

(B)

Use of an improper method of accounting for a taxable period ending on or prior
to the Closing Date;

 

(C)

“Closing Agreement” as described in Code Section 7121 (or any corresponding or
similar provision of state, local, or non U.S. income Tax Law) executed on or
prior to the Closing Date;

 

(D)

Intercompany transaction or excess loss account described in Treasury
Regulations under Code Section 1502 (or any corresponding or similar provision
of state, local, or non U.S. income Tax law); or

 

(E)

Prepaid amount received on or prior to the Closing Date.

(k)The representations and warranties set forth in this Section 4.9 are the
Seller’s sole and exclusive representations and warranties regarding Tax
matters.

Section 4.10Compliance with Laws; Litigation.

(a)Except as set forth in Schedule 4.10(a) of the Disclosure Schedules, during
the Ownership Period, (i) Seller has owned, used, operated or leased the Project
in compliance with all applicable Laws in all material respects, and (ii) the
Leased Real Property, the Project and the Project Company have been and are in
compliance in all material respects with all applicable Laws.  No written notice
from a Governmental Authority has been received by, and no written request for
information, investigation, charge, complaint, Claim, hearing, investigation,
warning letter, proceeding, or demand by a Governmental Authority has been
received by or asserted against, or commenced or filed in respect of or, to the
Knowledge of Seller, threatened against, Seller or the Project Company alleging
a violation of any applicable Law with respect to the Leased Real Property, the
Project or the Project Company.

21

 

--------------------------------------------------------------------------------

 

(b)All Permits required for the ownership and operation of the Project by the
Project Company in the manner currently owned and operated, are in the name of
the Project Company and are valid and in full force and effect.  The Project
Company is in compliance in all material respects with the terms and conditions
of all such Permits and has not received any written notification from any
Governmental Authority that the Project or Project Company is in violation of
any such Permit or that any such Permit will be terminated.

(c)Except as set forth in Schedule 4.10(c) of the Disclosure Schedules, there
are no, and during the Ownership Period there have been no lawsuits, proceedings
(including, without limitation, condemnation or rezoning proceedings),
administrative investigations, arbitrations, other material Claims, or adverse
Governmental Orders pending or, to the Knowledge of Seller, threatened against
Seller or the Project Company regarding the Project or the Leased Real Property.

Section 4.11Leased Real Property; Title to Assets.

(a)The Project Company does not own or lease any Real Property other than the
leasehold interest in the Leased Property pursuant to the Ground Lease.  Seller
has not assigned, transferred, subleased, licensed, or otherwise granted any
Person the right to use or occupy the Leased Real Property or any portion
thereof, or assigned, mortgaged, deeded in trust, encumbered, or otherwise
conveyed any interest in the Leased Real Property.  The Project Company’s
leasehold interest is not subject to any Encumbrances other than Permitted
Encumbrances.  The Ground Lease is in full force and effect and is enforceable
in accordance with its terms against the Project Company, and the City as the
lessor under the Ground Lease.  There are no outstanding material defaults under
the Ground Lease by the Project Company or to the Knowledge of Seller, defaults
by the City.

(b)The Project Company has good and valid title to all tangible personal
property, fixtures, equipment and other assets reflect in the Project Company
Financial Statements.  The Project Company owns or leases all assets that are
currently necessary or sufficient to conduct the business of the Project
Company, including the operation of the Project, as currently conducted and
operated.

Section 4.12Material Contracts.

(a)Schedule 4.12(a) contains a true and correct list of the following Contracts,
to which the Project Company is a party (each a “Material Contract”):

(i)Contracts for the purchase, exchange, transmission or sale of electric power
in any form, including energy, capacity renewable energy credits;

(ii)Contracts for the purchase of gas supply;

(iii)Interconnection Contracts;

(iv)any Contract which provides for aggregate future payments by Project Company
of more than Twenty Five Thousand Dollars ($25,000) in any one year or can not
be terminated upon written notice without requiring any penalty or payment;

22

 

--------------------------------------------------------------------------------

 

(v)Contracts under which the Project Company has (A) granted a security interest
on any of its assets, tangible or intangible, which security interest secures
outstanding Indebtedness, (B) created, incurred or assumed any Indebtedness; or
(C) agreements of guaranty, surety or similar obligations by the Project
Company;

(vi)Contracts that relate to the acquisition of any business, stock or assets of
any other Person or any real property (whether by merger, sale of stock, sale of
assets or otherwise);

(vii)Any employment, consulting or collective bargaining Contracts;

(viii)Contacts relating to the ownership, leasing or other use of Real Property.

(ix)Contracts with any Governmental Authority relating to the payment,
abatement, reduction or adjustment of any Taxes;

(x)Contracts with any Person or Governmental Authority relating to any grants,
loans, or financial assistance of any kind regarding the Project;

(xi)Futures, swap, collar, put, call, floor, cap, option or other Contracts that
are intended to benefit from or reduce or eliminate the risk of fluctuations in
interest rates or the price of commodities, including electric power, natural
gas or securities,

(xii)Contracts that limit the Project Company’s freedom to compete in any line
of business or in any geographic area;

(xiii)Partnership, joint venture or limited liability company agreements;

(xiv)Contracts involving the acquisition, use or licensing of Intellectual
Property of any kind;

(xv)Contracts relating to any Membership Interests or rights in connection with
any voting or other similar agreements;

(xvi)Contracts that relate to material operations, maintenance or other
servicing of the Project;

(xvii)Contracts, not already set forth in this Section 4.12(a), that the default
under or termination of would be reasonably likely to materially and adversely
affect the Project Company; and

(xviii)Any amendment, supplement or modification in respect of the foregoing.

(b)Seller has delivered or made available to Buyer for inspection a true,
complete and correct copy of each of the Material Contracts.

23

 

--------------------------------------------------------------------------------

 

(c)Each Material Contract (i) is a legal, valid and binding obligation of the
Project Company and, to the Knowledge of Seller, the other parties thereto, and
(ii) is in full force and effect and is enforceable against the Project Company
and, to the Knowledge of Seller, each other party thereto, in accordance with
its terms.

(d)Except as set forth in Schedule 4.12(d) of the Disclosure Schedules, there is
not any material default or violation under, or repudiation, waiver or release
of any provision of or right under, any Material Contract by the Project
Company, or to the Knowledge of Seller, by any other party thereto.  Neither
Seller nor the Project Company have received any written notice of modification,
termination, cancellation or non-renewal with respect to any Material Contract
or any intention of any other party to a Material Contract to do so, and, to the
Knowledge of Seller, no other party to a Material Contract plans to modify,
terminate, cancel or not renew such Material Contract.  The Project Company as
not waived any material right under any Material Contract during the Ownership
Period.

Section 4.13Environmental Matters.

(a)Except as set forth in Schedule 4.13 of the Disclosure Schedules, the
Project, the Leased Real Property and the Project Company are currently in
compliance in all material respects with all applicable Environmental
Laws.  During the Ownership Period, neither Seller nor the Project Company have
received any written request for information from any Governmental Authority
regarding, or been notified in writing by any Governmental Authority that they
are a potentially responsible party for, any remedial obligations or any alleged
compliance violations under any Environmental Law relating to the Project or the
Leased Real Property.

(b)During the Ownership Period (i) neither Seller nor the Project Company have
used, treated, stored, disposed of, or caused a Release of any Hazardous
Materials on, under, at, or from the Project or the Leased Real Property in
material violation of any applicable Environmental Law, and (ii) with respect to
the Project, neither Seller nor the Project Company have entered into or agreed
to any consent decree or order, and are not subject to any outstanding judgment,
decree, or judicial order relating to alleged violations of any Environmental
Law or investigation or cleanup of Hazardous Materials under any Environmental
Law.

(c)There are no Claims pending or to the Knowledge of Seller, threatened against
Seller or the Project Company with respect to the Project or the Leased Real
Property before any Governmental Authority regarding any alleged violations of
any Environmental Law.

Section 4.14Brokers. Neither Seller nor the Project Company nor any Person
acting on either of their behalf has paid or become obligated to pay any fee or
commission to any broker, finder or intermediary for or on account of the
transactions contemplated by this Agreement.

Section 4.15Employees; Employee Benefit Matters.

(a)The Project Company does not employ and, during the Ownership Period, has
never employed any employees.

24

 

--------------------------------------------------------------------------------

 

(b)The Project Company does not have any Employee Benefit Plans and, during the
Ownership Period, has never had any Employee Benefit Plans.

Section 4.16Intellectual Property.

(a)The Project Company owns, licenses, leases or otherwise holds the rights to
use all Intellectual Property that is material to the operation of its
business.  The Project Company has not received any written notice asserting
that it is violating or infringing upon the Intellectual Property of any Person.

(b)During the term of the IP Escrow Agreement, Seller has not had distributed to
it any of the Intellectual Property assets or other assets that have been held
in escrow by the IP Escrow Agent under the IP Escrow Agreement.

Section 4.17Insurance. Schedule 4.17 of the Disclosure Schedules lists all
insurance policies currently maintained by the Project Company or its Affiliates
with respect to the Project.  All such insurance policies are in full force and
effect and all premiums due on such insurance policies have been paid.  No
written notice has been received of cancellation of any such insurance policy
and there is no material claim pending or as to which coverage has been denied
or disputed under any such insurance policy.

Section 4.18Bank Accounts.  Schedule 4.18 of the Disclosure Schedules sets forth
an accurate and complete list of the names and applicable contact personnel of
all banks and other financial institutions at which the Project Company
maintains bank accounts of any nature or safe deposit boxes.

Section 4.19Books and Records.  The books and records of the Project Company are
true and complete in all material respects and have been maintained in
accordance with standard business practices.

Section 4.20Regulatory Matters.  The Project: (a) is an “exempt wholesale
generator” as such term is defined in the Public Utility Holding Company Act of
2005, 18 C.F.R. § 366.1 and pursuant to the Project’s self-certification in FERC
Docket EG13-31-000, and (b) has “market-based rate authority” pursuant to
Section 205 of the Federal Power Act and the Project’s application and FERC’s
order in Docket ER13-1403-001.  To the Knowledge of Seller there are no facts
that are reasonably likely to cause the Project to lose such status.  Neither
the Seller nor the Project Company has received any written notice from any
Governmental Authority indicating that such status may be terminated.

Section 4.21Solvency. Seller is financially solvent, able to pay its debts as
they mature, and has no knowledge of circumstances that would materially impact
the ability of it to pay amounts if and when they become due pursuant to this
Agreement or that would otherwise materially impact its ability to perform its
obligations under this Agreement.

Section 4.22Disclosure.  No representation or warranty by Seller contained in
this Agreement contains any untrue statement of a material fact or omits to
state any material fact required to make the statements contained herein or
therein not misleading (it being understood that in the case of projections,
such projections are based on estimates

25

 

--------------------------------------------------------------------------------

 

that were reasonable as of the date of such projections) which would have a
Material Adverse Effect.

Section 4.23No Other Representations and Warranties.  Except for the
representations and warranties contained in this Article IV (including the
related portions of the Schedules), none of Seller, the Project Company, or any
other Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of Seller or the Project Company.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller that the statements contained in
this Article V are true and correct as of the date hereof and as of the Closing
Date:

Section 5.1Organization of Buyer.  Buyer is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware.  Buyer has full legal right, power and authority necessary to carry on
its business as it is now being conducted.

Section 5.2Authority of Buyer; Conflicts; Consents.

(a)Buyer has the full legal right, power and authority to execute, deliver and
perform this Agreement and each of the Buyer Ancillary Agreements to which it is
a party.  The execution, delivery and performance by Buyer of this Agreement and
the Buyer Ancillary Agreements to which it is a party and the consummation of
the transactions contemplated hereby and thereby by Buyer have been duly and
validly authorized by all requisite corporate action on the part of Buyer.  This
Agreement has been duly authorized, executed and delivered by Buyer and is
(assuming the valid authorization, execution and delivery of this Agreement by
Seller) the legal, valid and binding obligation of Buyer, enforceable in
accordance with its terms, and each of the Buyer Ancillary Agreements to which
it is a party, upon execution and delivery by Buyer, are (assuming the valid
authorization, execution and delivery by Seller, where Seller is a party, or the
other party or parties thereto) a legal, valid and binding obligation of Buyer
enforceable in accordance with its terms, in each case subject to bankruptcy,
insolvency, reorganization, moratorium and similar Laws of general application
relating to or affecting creditors’ rights and to general equity principles.

(b)None of the execution and delivery by Buyer of this Agreement or any of the
Buyer Ancillary Agreements, the consummation by Buyer of any of the transactions
contemplated hereby or thereby, nor the compliance by Buyer with, or fulfillment
by Buyer of, the terms, conditions and provisions hereof or thereof (i) conflict
with, result in an event creating rights of acceleration, termination, amendment
or cancellation, result in a loss of rights or benefits under or constitute or
result in a violation of, breach of, default under (1) the Articles of
Organization or other organizational document of Buyer, (2) any Contract to
which Buyer is a party or by which Buyer is bound, (3) any Governmental Order to
which Buyer is a party or by which Buyer is bound or (4) any Laws applicable to
Buyer, in any material respects; or (ii) except as set forth in Schedule

26

 

--------------------------------------------------------------------------------

 

5.2(b)(ii) of the Disclosure Schedules, require the consent, approval,
authorization or act of, or the making by Buyer of any declaration, filing,
notice or registration with, any Person (including, without limitation, any
Governmental Authority) that has not been obtained.

Section 5.3No Violation, Litigation or Regulatory Action.  There are no
lawsuits, Claims, suits, proceedings, investigations or Governmental Orders
pending or, to the knowledge of Buyer, threatened against Buyer which are
reasonably expected to materially impair the ability of Buyer to perform its
obligations hereunder or prevent the consummation of any of the transactions
contemplated hereby.

Section 5.4No Brokers.  Neither Buyer nor any Person acting on its behalf has
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated by this
Agreement.

Section 5.5Independent Investigation; Investment.  Buyer acknowledges and agrees
that: (a) in making its decision to enter into this Agreement and to consummate
the transactions contemplated hereby, Buyer has relied solely upon its own
investigation obtained as a result of Buyer Guarantor’s being the “Operator”
under the Services Agreement, Buyer’s review of materials in the Data Room, and
the express representations and warranties of Seller set forth in Article IV of
this Agreement (including the related portions of the Schedules); and (b) none
of Seller, the Project Company or any other Person has made any representation
or warranty as to Seller, the Project Company or this Agreement, except as
expressly set forth in Article IV of this Agreement (including the related
portions of the Disclosure Schedules).  Buyer is acquiring the Membership
Interests for its own account and not with a view to distribution, is an
“accredited investor” as such term is defined in Rule 501(a) under the
Securities Act, and has sufficient knowledge and experience in financial and
business matters so as to be able to evaluate the risk of an investment in the
Membership Interests and is able financially to bear the economic risks thereof.

Section 5.6Buyer Guaranty.  The Buyer Guaranty is a legal, valid and binding
obligation of the Buyer Guarantor.  Buyer represents and warrants that all funds
paid to the Seller shall not have been derived from, or constitute, either
directly or indirectly, the proceeds of any criminal activity under the
anti-money laundering laws of the United States.

ARTICLE VI

COVENANTS OF BUYER AND SELLER

The Parties hereto covenant and agree to take the following actions:

Section 6.1Conduct of Business.  From the Effective Date to the earlier of the
termination of this Agreement or the Closing, except as otherwise consented to
by Buyer in writing, which consent shall not be unreasonably withheld,
conditioned, or delayed, Seller shall cause the Project Company to, and the
Project Company shall, conduct its business in the ordinary course (including
(i) keeping in full force and effect its legal existence, and (ii) using its
reasonable efforts to preserve its relationships with contractors,

27

 

--------------------------------------------------------------------------------

 

customers, or suppliers).  Except as required or permitted by this Agreement, as
may be required by any Material Contract, applicable Law, any Governmental
Authority or any Permit, as may be prudent under Prudent Industry Practices, or
as set forth on Schedule 6.1, from the Effective Date until the earlier of
Closing or the termination of this Agreement, the Project Company shall not (and
Seller shall not permit the Project Company to), and shall not without the prior
written consent of Buyer:

(a)enter into any Material Contract or modify or amend in any material respect,
or terminate, or assign or waive any right under any Material Contract to which
the Project Company is a party, other than in the ordinary course of business;
provided, however, that the Project Company may, without Buyer’s consent,
terminate any Contract between the Project Company and Seller or any Affiliate
of Seller;

(b)declare, set aside or pay any distributions (other than distributions of
cash), or split, combine or reclassify the Membership Interests or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for the Membership Interests;

(c)issue, grant, deliver, transfer or sell or authorize or propose the issuance,
grant, delivery, transfer or sale of, or purchase, redeem or otherwise acquire
or propose the purchase, redemption or acquisition of, any Membership Interests
or other equity or ownership interests in the Project Company or options,
warrants, calls, rights, exchangeable or convertible securities, commitments or
agreements of any character, written or oral, obligating the Project Company to
issue, deliver, sell, repurchase, redeem or otherwise acquire, or cause to be
issued, delivered, sold, repurchased, redeemed or otherwise acquired, any
Membership Interests or other equity or ownership interests in the Project
Company;

(d)cause or permit any amendments or restatements to the Organizational
Documents of the Project Company;

(e)acquire or agree to acquire by merging or consolidating with, or by
purchasing substantially all of the assets or equity securities of any business
or any Person or other business organization or division thereof;

(f)sell, assign, transfer, lease, license, Encumber, or otherwise dispose of any
of its material assets, other than in the ordinary course of business;

(g)create, incur, assume or guarantee any Indebtedness or issue or sell any debt
securities of the Project Company or guarantee any debt securities of others,
other than in the ordinary course of business;

(h)except as required by GAAP, make any change in tax principles or tax
elections, accounting principles or the methods by which such principles are
applied for financial accounting purposes;

(i)make any loans, advances, capital contributions to, or investments in any
Person;

28

 

--------------------------------------------------------------------------------

 

(j)modify, amend or allow to terminate any Permit, license or regulatory
authorization; or

(k)enter into any agreement or otherwise commit to take any actions described in
the foregoing clauses.

Section 6.2Change of Project Company Name.  In no event shall Buyer be entitled
to use the name “Dominion” in the conduct of the Project Company’s business
following Closing. Without limiting the generality of the foregoing, within ten
(10) Business Days following the Closing Date, Buyer shall change the name of
the Project Company to a name that does not include the word “Dominion.”
Promptly after such name changes, the Buyer shall deliver evidence thereof to
Seller.

Section 6.3Site Access and Correspondence.  From the Effective Date to the
earlier of the termination of this Agreement or the Closing and subject to legal
or regulatory requirements, Seller shall cooperate in good faith: (i) to provide
reasonable access by Buyer and its representatives, at reasonable times and upon
reasonable notice (but in no event less than five (5) Business Days prior
written notice) during normal business hours, to the Project and the properties,
books and records of the Project Company, but only to the extent that such
access does not unreasonably interfere with the business of Seller or any of its
Affiliates, provided, however, that Seller shall have the right to (A) have a
Seller representative(s) present with Buyer and its representatives at all times
that Buyer and its representatives are on any such properties, and (B) impose
reasonable restrictions and requirements on such access as necessary for safety
and security purposes; and (ii) to furnish financial and operating data and
other information reasonably requested by Buyer with respect to the Project.
Promptly upon completion of any such access by Buyer and its representatives,
Buyer shall repair any damage caused by Buyer or its representatives, or
indemnify and hold harmless Seller and any of its Affiliates for the same caused
by Buyer or its representatives during such access, including any property
damage or personal injury. Notwithstanding anything herein to the contrary,
Seller shall not be required to (i) take any action that would constitute a
waiver of the attorney-client privilege, or (ii) furnish any information that
Seller or any of its Affiliates are under a legal obligation not to disclose;
provided, however, that Seller shall notify Buyer of such inability to so supply
such information and reasonable detail as to the nature of the information
withheld. All information furnished by or on behalf of Seller hereunder shall be
subject to the terms of the Confidentiality Agreement dated as of May 14, 2018,
between Seller and Buyer (the “Confidentiality Agreement”).  For the avoidance
of doubt, the provisions of this Section 6.3 shall not be construed to limit any
rights or access that FCE currently has to the Project or books and records of
the Project Company pursuant to the Services Agreement and, in the event of any
conflict between the provisions of this Section 6.3 and the Services Agreement,
the provisions of the Services Agreement shall control.

Section 6.4Supplement to Disclosure Schedules.  Seller may deliver to Buyer no
later than three (3) Business Days prior to the Closing Date a supplement to the
Disclosure Schedules set forth in Article IV containing changes to such
schedules required to reflect events since, or facts discovered by, Seller after
the date hereof, in either case the absence of which would cause any of Seller’s
representations and warranties contained in

29

 

--------------------------------------------------------------------------------

 

this Agreement not to be true and correct (a “Disclosure Schedule Update”).  If,
with respect to any Disclosure Schedule Update, Buyer has the right to terminate
this Agreement pursuant to Section 9.1(b) as a result of the information
contained in such Disclosure Schedule Update and Buyer does not exercise such
right within five (5) Business Days after Buyer receives such Disclosure
Schedule Update, such Disclosure Schedule Update shall be deemed to have amended
the appropriate schedule as of the date hereof, to have qualified the
representations and warranties contained in this Agreement as of the date hereof
and to have cured any misrepresentation or breach of warranty that otherwise
might have existed hereunder by reason of the existence of such matter for the
purposes of Section 7.1(a)(i) and Seller’s obligations pursuant to Article VII
or the Buyer Group Members’ right to indemnification pursuant to Article
VII.  If, in connection with any Disclosure Schedule Update, Buyer does not have
the right to terminate this Agreement pursuant to Section 9.1(b) as a result of
the information contained in such Disclosure Schedule Update and such Disclosure
Schedule Update is not related to (x) items for which Buyer has provided its
consent pursuant to Section 6.1, or (y) items required to be performed by Seller
or its Affiliates pursuant to this Agreement or the transactions contemplated
hereby, such Disclosure Schedule Update shall not qualify any of the
representations for the purpose of determining Seller’s obligations pursuant to
Article VII or the Buyer Group Members’ right to indemnification pursuant to
Article VII relating to any Disclosure Schedule Update, and, if Closing occurs,
the Buyer Group Members shall have the right to bring any indemnification claim
arising from the Disclosure Schedule Update against Seller.  Notwithstanding the
foregoing, the provisions of this Section 6.4 do not constitute a waiver by
Buyer of the right to terminate this Agreement pursuant to Section 9.1(b) as a
result of the information contained in such Disclosure Schedule Update.  

Section 6.5Consents of Third Parties; Governmental Approvals; Consummation of
Transactions.

(a)From the Effective Date to the earlier of the termination of this Agreement
or the Closing, Buyer and Seller shall use commercially reasonable efforts and
act diligently and reasonably and cooperatively, to secure any consents and
approvals of any Governmental Authority or any Person required to be obtained in
order to permit the consummation of the transactions contemplated by this
Agreement, including the Seller Required Consents and the Buyer Required
Consents.  Any costs and Expenses incurred for obtaining such consents shall be
borne fifty percent (50%) by Seller and fifty percent (50%) by Buyer.

(b)As promptly as practicable, but in no event later than ten (10) days after
the Effective Date, Buyer and/or Seller, as is required by applicable Law, shall
file with the FERC (and if requested by such filing Party, the other Party shall
reasonably support) and if applicable, Buyer and Seller shall jointly file with
the FERC, the filings, applications, registrations, consents and authorizations
required by FERC listed on Schedules 4.3(b) and 5.2(b)(ii) (the “FERC
Approvals”). The Parties shall cooperate diligently and in good faith with each
other in the preparation of such filings, applications, registrations, consents
and authorizations and efforts to obtain the FERC Approvals. As promptly as
reasonably practicable prior to submitting any such filing, application,
registration, consent or authorization contemplated by this Section 6.5(b), the
submitting Party shall provide a draft of such filing, application,
registration, consent or authorization to the other Party for review and comment
and the submitting Party shall diligently

30

 

--------------------------------------------------------------------------------

 

and in good faith consider any revisions reasonably requested by the reviewing
Party. Each Party shall be responsible for its own costs of preparing, reviewing
and filing with FERC its respective filings, applications, registrations,
consents, authorizations, responses and any petition for rehearing or any
reapplication.

(c)From the Effective Date to the earlier of the termination of this Agreement
or the Closing, each Party shall (i) as promptly as is reasonably practicable,
use commercially reasonable efforts and act diligently and reasonably and
cooperatively to cause the satisfaction of the conditions listed in Section 3.4
that are the responsibility of such Party, including making any of the required
filings or consents within thirty (30) days of the date hereof, and (ii)
coordinate and cooperate with the other Party in providing such information and
supplying such assistance as may be reasonably requested by such other Party in
connection with the foregoing.  Each Party shall reasonably cooperate with the
other Party in seeking to obtain all such authorizations, consents, orders and
approvals, giving such notices, and making such filings as promptly as
reasonably practicable, and each Party shall keep the other apprised in a prompt
manner of the status and substance of any communications with, and inquiries or
requests for information from any Governmental Authority in connection with the
transactions contemplated by this Agreement or in connection with the Project.

Section 6.6Casualty. If, before Closing, all or any portion of any of the
Project is damaged or destroyed by fire, flooding or other casualty event,
except as a result of any breach by Buyer Guarantor of any of its obligations
under the Service Agreement or by Buyer in connection with its site access
rights pursuant to Section 6.3 (a “Casualty Event”), Seller shall notify Buyer
promptly in writing of such fact.  As soon as practicable following the Casualty
Event, Buyer and Seller will obtain a detailed written estimate from an
independent third party appraiser mutually acceptable to Buyer and Seller
setting forth the estimated amount required to repair, replace or restore the
Project to a condition reasonably comparable to its prior condition (such
amount, as determined by the independent third party appraiser, the “Casualty
Cost”).  If the Casualty Cost for such Casualty Event is equal to or less than
two percent (2%) of the Purchase Price, this Agreement shall remain in full
force and effect, no failure of a condition to Closing shall be deemed to exist
by virtue of such event(s), and the Purchase Price shall remain unchanged
provided that any insurance proceeds received by Seller or any Affiliate thereof
including the Project Company shall be paid to Buyer at the Closing for
Buyer.  If the Casualty Costs are in excess of twenty percent (20%) of the
Purchase Price, then each of Buyer and Seller may, within thirty (30) days
following the calculation of the Casualty Cost elect, at its option and by
written notice to the other Party, to terminate this Agreement.  If the Casualty
Costs are in excess of two percent (2%) but equal to or less than twenty percent
(20%), or if the Casualty Costs are in excess of twenty percent (20%) but
neither Party elects to terminate this Agreement, the Parties shall proceed with
the transactions contemplated by this Agreement (and Seller shall not be deemed
to be in breach of this Agreement as a result of such Casualty Event) and the
Purchase Price will be reduced by the full amount of the Casualty
Cost.  Notwithstanding the foregoing, if any Casualty Event results in the
termination of the SEPA or the Ground Lease, or a right of any third party to
terminate any such agreement (that is not waived by such third party), then,
notwithstanding the amount of the Casualty Cost, Buyer shall have the right to
terminate this Agreement by provision of written notice to Seller.

31

 

--------------------------------------------------------------------------------

 

Section 6.7Services Agreement Termination and Release.  Simultaneously or
immediately prior to Closing, Seller (and applicable Affiliates) and FCE shall
enter into an agreement pursuant to which such parties agree that, pursuant to
the Services Agreement: (a) neither Seller (nor any of its Affiliates) has any
further obligations, monetary or otherwise, to FCE including for the payment of
any Service Fee (as defined therein) or other fees; and (b) FCE has no further
obligation to make any payments to Seller (or any of its Affiliates)
attributable to any Performance Guarantees (as defined therein) or otherwise and
no claims will be made pursuant to the Energy Production Insurance policy (as
referred to therein).  The Parties agree that if the Closing does not occur
prior to January 1, 2019, any payments due by Seller (or any of its Affiliates)
to FCE and any Performance Guarantee due by FCE to Seller (or any of its
Affiliates) under the Services Agreement will not be due until January 30, 2019,
and if Closing occurs prior to January 30, 2019, all such payments shall be
waived.

Section 6.8Mutual Release.  Immediately after Closing, each of Seller and the
Project Company shall execute and deliver their respective counterpart signature
pages to the Mutual Release.

Section 6.9Transaction Financing.  Buyer shall use commercially reasonable
efforts to arrange the Transaction Financing on terms that are consistent with
financings for the acquisition of entities such as the Project Company and as a
nonrecourse project financing.  Buyer shall promptly inform Seller of the status
of its efforts to obtain the Transaction Financing and shall promptly respond to
Seller’s reasonable requests for information on the status of such efforts as
well as the targeted financing parties.  Buyer acknowledges that time is of the
essence with respect to its efforts to obtain Transaction Financing.

Section 6.10 IP Escrow. To the extent requested by Buyer, Seller (or its
Affiliates) shall execute any instruction letters to the IP Escrow Agent that
are necessary in order for Buyer to terminate the IP Escrow Agreement.

ARTICLE VII

INDEMNIFICATION

Section 7.1Indemnification by Seller.

(a)Seller agrees to indemnify, defend and hold harmless each Buyer Group Member
from and against any and all Losses and Expenses of such Buyer Group Member
arising out of or resulting from:

(i)any breach of any representation or warranty of Seller contained in this
Agreement;

(ii)any breach by Seller of, or failure by Seller to perform, any of their
covenants, agreements or obligations contained in this Agreement; and

32

 

--------------------------------------------------------------------------------

 

(iii)any liability for Pre-Closing Taxes or other amounts for which Seller is
required to pay pursuant to Article VIII, except to the extent that such Taxes
were included in the Working Capital and reduced the Purchase Price;

provided, however, that Seller shall not be required to indemnify, defend and
hold harmless under Section 7.1(a)(i) (excluding breaches of any representation
or warranty in Sections 4.1, 4.2, 4.3(a) and 4.9) with respect to Losses and
Expenses incurred by Buyer Group Members until the amount of Losses and Expenses
suffered by Buyer Group Members in the aggregate exceed Two Hundred Fifty
Thousand Dollars ($250,000) (the “Basket”) (it being understand that the Basket
shall be a deductible for which Seller shall bear no indemnification
responsibility, and Seller shall be obligated to indemnify Buyer Group Members
only to the extent such Losses and Expenses exceed the Basket); provided
further, that the aggregate amount required to be paid by Seller pursuant to (x)
Section 7.1(a)(i) ,excluding breaches of any representation or warranty in
Sections 4.1, 4.2, 4.3 (a) and 4.9 (the “Fundamental Representations”), shall
not exceed Five  Million Four Hundred Ninety Thousand Dollars ($5,490,000),  and
(y) in no event shall the aggregate amount required to be paid by Seller
pursuant to this Section 7.1(a) exceed the Purchase Price; provided further,
that no limitation under this Section 7.1(a) shall apply with regard to any
Losses or Expenses related to any fraud or knowing or willful misrepresentation.

(b)The indemnification provided for in Section 7.1(a)(ii), (i) for covenants,
agreements or obligations to be performed or complied with prior to Closing
shall survive for a period of fifteen (15) months following the Closing Date,
and (ii) for covenants, agreements or obligations that by their terms are to be
performed or complied with following the Closing shall survive for a period of
three (3) months after their expiration in accordance with their terms. The
indemnification provided for in Section 7.1(a)(i) shall terminate fifteen (15)
months after the Effective Date (and no claims shall be made or asserted by any
Buyer Group Member under Section 7.1(a)(i) thereafter); the indemnification by
Seller shall continue as to:

(i)The Fundamental Representations (other than representations and warranties
under Section 4.9), which shall survive indefinitely, and

(ii) The indemnity for Section 4.9 and Section 7.1(a)(iii) shall survive for
ninety (90) days following the relevant statute of limitations;

(c)No Buyer Group Member may seek indemnification hereunder for any Loss or
Expense that is as a result of a breach by Buyer Guarantor of any of its
obligations under the Service Agreement.

(d)Seller’s obligations for any Losses or Expenses of which any Buyer Group
Member has validly given a Claim Notice to Seller in accordance with the
requirements of Section 7.3 on or prior to the date such indemnification would
otherwise terminate in accordance with this Section 7.1, shall continue solely
with respect to the specific matters in such Claim Notice until the liability of
Seller shall have been determined pursuant to this Article VII, and Seller shall
have reimbursed all Buyer Group Members for the full amount of such Losses and
Expenses that are payable with respect to such Claim Notice in accordance with
this Article VII.

33

 

--------------------------------------------------------------------------------

 

(e)The Buyer Group Members’ indemnification right for a breach of Seller’s
obligation to supplement the Disclosure Schedules pursuant to Section 6.4 shall
be limited to any recovery for the relevant breach of representation or
warranty, to include the limitations of this Section 7.1 with respect to the
applicable breach of representation or warranty.

(f)For the avoidance of doubt, solely for purposes of determining the amount of
any Losses and Expenses related thereto, each representation, warranty, covenant
and agreement made by Seller shall be considered without regard to any
materiality qualification (including terms such as “material” or Material
Adverse Effect) set forth therein.

(g)Seller’s reimbursement obligations with respect to any indemnifiable Loss or
Expense shall be subject to the limitations of this Article VII and Section
10.11 (Limitation of Liability) and limited to (i) Losses that are actually
incurred or accrued and paid or (ii) Expenses that are actually incurred or
accrued and paid.

(h)Buyer and Seller agree that Seller may, without limitation, seek payment for
indemnification of any Losses or Expenses pursuant to this Section 7.1 from the
Buyer Guaranty, without first seeking payment from Buyer.

Section 7.2Indemnification by Buyer.

(a)Buyer agrees to indemnify, defend and hold harmless each Seller Group Member
from and against any and all Losses and Expenses suffered, accrued or incurred
by such Seller Group Member relating to, arising out of or resulting from:

(i)any breach of any representation or warranty of Buyer contained or referred
to in this Agreement;

(ii)any breach by Buyer of, or failure by Buyer to perform, any of its
covenants, agreements or obligations contained in this Agreement; and

(iii)any liability for post-Closing Taxes or other amounts for which Buyer is
required to pay pursuant to Article VIII;

provided, however, that the aggregate amount required to be paid by Buyer
pursuant (x) to Section 7.2(a)(i) (excluding breaches of any representation or
warranty in Sections 5.1 and 5.2(a)) shall not exceed Five Million Four Hundred
Ninety Thousand Dollars ($5,490,000), and (y) in no event shall the aggregate
amount required to be paid by Buyer pursuant to Section 7.2(a) exceed the
Purchase Price; provided further, that no limitation under this Section 7.2(a)
shall apply with regard to any Losses or Expenses related to any fraud or
knowing or willful misrepresentation or to Buyer’s obligation to pay the
Purchase Price as required herein.

(b)The indemnification provided for in Section 7.2(a)(ii), (i) for covenants,
agreements or obligations to be performed or complied with prior to Closing
shall survive for a period of fifteen (15) months following the Closing Date,
and (ii) for covenants, agreements or obligations that by their terms are to be
performed or complied with following the Closing shall survive for a period of
three (3) months after their expiration in accordance with their terms.  The

34

 

--------------------------------------------------------------------------------

 

indemnification provided for in Section 7.2(a)(i) shall terminate fifteen (15)
months after the Effective Date (and no claims shall be made by any Seller Group
Member under Section 7.2(a)(i) thereafter), except that the indemnification by
Buyer shall continue as to the representations and warranties set forth in
Sections 5.1, and 5.2(a), which shall survive indefinitely.

(c)The right of any Seller Group Member to indemnification, reimbursement or
other remedy under this Agreement shall not be affected by any investigation
conducted with respect to, or any knowledge acquired (or capable of being
acquired) at any time, whether before or after the execution and delivery of
this Agreement, with respect to the accuracy or inaccuracy of or compliance with
any representation, warranty, covenant or obligation contained in this
Agreement.

(d)Buyer’s obligations for any Losses or Expenses of which any Seller Group
Member has validly given a Claim Notice to Buyer in accordance with the
requirements of Section 7.3 on or prior to the date such indemnification would
otherwise terminate in accordance with this Section 7.2, shall continue solely
with respect to the specific matters in such Claim Notice until the liability of
Buyer shall have been determined pursuant to this Article VII, and Buyer shall
have reimbursed all Seller Group Members for the full amount of such Losses and
Expenses that are payable with respect to such Claim Notice in accordance with
this Article VII.

(e)Buyer’s reimbursement obligations with respect to any indemnifiable Loss or
Expense shall be subject to the limitations of this Article VII and Section
10.11 (Limitation of Liability) and limited to (i) Losses that are actually
incurred or accrued and paid or (ii) Expenses that are actually incurred or
accrued and paid.

Section 7.3Notice of Claims.  Any Buyer Group Member or Seller Group Member
seeking indemnification hereunder (the “Indemnified Party”) shall give promptly
to the party obligated to provide indemnification to such Indemnified Party (the
“Indemnifying Party”) a notice (a “Claim Notice”) describing in reasonable
detail the facts giving rise to the claim for indemnification hereunder and
shall include in such Claim Notice (if then known) the amount or the method of
computation of the amount of such claim, and a reference to the provision of
this Agreement or any other agreement, document or instrument executed hereunder
or in connection herewith upon which such claim is based. Notwithstanding the
foregoing, the Indemnified Party shall be entitled to indemnification under this
Article VII with respect to any Claim for which a Claim Notice is provided prior
to the end of the applicable survival period for such Claim.  A Claim Notice in
respect of any action at law or suit in equity by or against a third Person as
to which indemnification will be sought shall be given as provided in Section
7.4.

Section 7.4Third Person Claims.

(a)If any claim or demand in respect of which an Indemnified Party might seek
indemnity under this Article VII is asserted against such Indemnified Party by a
Person other than a Party hereto or indemnified hereby (a “Third Party Claim”),
the Indemnified Party shall give written notice (the “Third Party Claim Notice”)
and the details thereof including an estimate of the claimed Losses (if then
estimable) and copies of all relevant pleadings, documents and information to
the Indemnifying Party within a period of ten (10) Business Days following the
receipt of notice

35

 

--------------------------------------------------------------------------------

 

of the Third Party Claim by the Indemnified Party; provided that the failure to
so notify the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder except to the extent such failure shall have actually
prejudiced the Indemnifying Party.  The Indemnifying Party shall have fifteen
(15) days after its receipt of the Third Party Claim Notice (the “Third Party
Claim Response Period”), within which to give notice to the Indemnified Party,
in writing, either denying its obligations to, or agreeing to fully, indemnify
and defend under this Article VII.

(b)Subject to Section 7.4(c), if the Indemnifying Party notifies the Indemnified
Party that it agrees to fully indemnify and defend the Indemnified Party against
the Third Party Claim within the Third Party Claim Response Period then the
Indemnifying Party may assume the conduct and control through counsel reasonably
acceptable to the Indemnified Party of the defense of such Third Party Claim and
shall at its expense defend such Third Party Claim by all appropriate
proceedings, which proceedings will be diligently prosecuted to a final
conclusion or will be settled, and shall pay all Losses and Expenses of the
Indemnified Party incurred or accrued and paid and resulting or arising from
such Third Party Claim; provided, that, unless consented to by the Indemnified
Party (which consent shall not be unreasonably withheld), the Indemnifying Party
shall not enter into any settlement that (i) does not fully, finally and
unconditionally release the Indemnified Party from all liability with respect to
such Third Party Claims, or (ii) requires a non‑monetary commitment by the
Indemnified Party, including but not limited to compliance with an injunction or
other equitable relief. If the Indemnifying Party assumes the defense of such
Third Party Claim, the Indemnifying Party shall be responsible for posting any
bonds or other security required in connection with such Third Party Claim. The
Indemnified Party will reasonably cooperate in such defense, including making
available to the Indemnifying Party all records and documents within the
Indemnified Party’s control or that it can reasonably obtain relating to the
Third Party Claim, and all costs or expenses incurred or accrued and paid by the
Indemnified Party at the request of the Indemnifying Party shall be paid by the
Indemnifying Party promptly as statements are received. An Indemnified Party, at
its expense, may participate in, but not control, any defense or settlement of
any Third Party Claim conducted by the Indemnifying Party pursuant to this
Section 7.4(b) or take any other actions it reasonably believes to be necessary
or appropriate to protect its interests.

(c)If (i) the Indemnifying Party fails to assume the defense of a Third Party
Claim in accordance with Section 7.4(b) within the Third Party Claim Response
Period, (ii) an Indemnified Party determines in good faith that an adverse
determination with respect to the proceeding giving rise to such claim for
indemnification would be materially detrimental to or injure the Indemnified
Party’s reputation or future business prospects, (iii) the claim for
indemnification relates to or arises in connection with any criminal proceeding,
action, indictment, allegation or investigation, (iv) the Third Party Claim
seeks an injunction or equitable relief against the Indemnified Party, (v) under
applicable standards of professional conduct, a conflict of interest on any
significant issue related to such proceeding exists between the Indemnifying
Party, on the one hand, and an Indemnified Party, on the other hand, or
(vi) upon petition by the Indemnified Party, the appropriate court rules that
the Indemnifying Party failed or is failing to vigorously prosecute or defend
such Third Party Claim, then, in each case, upon notice to the Indemnifying
Party, the Indemnified Party may, in its sole discretion, retain counsel
satisfactory to it to assume such defense on behalf of and for the sole account
and risk of the Indemnifying Party, and in the case of clauses (i) through (vi)
the Indemnifying Party shall pay all reasonable fees and expenses of such
counsel for the Indemnified Party, and the Indemnifying Party and the
Indemnified Party

36

 

--------------------------------------------------------------------------------

 

shall cooperate in the defense of any such matter. In the event that the
Indemnified Party assumes the conduct and control of the defense of a Third
Party Claim, then the Indemnifying Party shall not be liable for any settlement
effected without its prior written consent (which consent shall not be
unreasonably withheld).

(d)If the Indemnifying Party notifies the Indemnified Party that it acknowledges
its obligation to indemnify and defend the Indemnified Party with respect to a
Third Party Claim, the Losses and Expenses of the Indemnified Party incurred or
accrued and paid and resulting from or arising out of such Third Party Claim in
the amount finally determined will be conclusively deemed a liability of the
Indemnifying Party under this Article VII, and the Indemnifying Party shall pay
the full amount of such Losses and Expenses to the Indemnified Party on demand.

Section 7.5Exclusive Remedies.  The remedies provided in this Article VII shall
constitute the sole and exclusive remedies available to any party hereto with
respect to any monetary claim arising under this Agreement, other than claims
based on fraud, intentional misrepresentation or willful misconduct (whether any
such claim shall be made in contract, breach of warranty, tort or otherwise);
provided, however, that, the foregoing shall not limit the availability to any
party hereof of injunctive and other equitable relief with respect to any breach
of this Agreement, including specific performance.

Section 7.6Mitigation.  Each of the parties agrees to take all commercially
reasonable steps to mitigate their respective Losses and Expenses upon and after
becoming aware of any event or condition which could reasonably be expected to
give rise to any Losses and Expenses that are indemnifiable hereunder.

Section 7.7Tax Treatment.  Buyer and Seller agree that any indemnification
payment made pursuant to this Article VII shall be treated as an adjustment to
the Purchase Price for Tax purposes to the extent permitted by Law.

ARTICLE VIII

tax matters

Section 8.1Tax Treatment. It is the intent of the Parties that the purchase of
the Membership Interests by Buyer from Seller be treated as a taxable purchase
of the assets of the Project Company for U.S. federal and applicable state and
local income tax purposes (the “Intended Tax Treatment”) and that no Party shall
take any action inconsistent with such intent unless required by applicable Law.
The Parties shall prepare all applicable income Tax Returns and shall take all
income Tax positions in a manner consistent with the Intended Tax Treatment.

Section 8.2Purchase Price Allocation.

(a)The Purchase Price paid by Buyer under this Agreement plus any liabilities of
the Project Company transferred at the Closing (together with any other amounts
treated as consideration for the Membership Interests for U.S. federal income
tax purposes) (collectively, the “Tax Purchase Price”) shall be allocated among
the assets of the Project Company on an allocation

37

 

--------------------------------------------------------------------------------

 

schedule in accordance with Section 1060 of the Code and the Treasury
Regulations thereunder (the “Allocation Schedule”). Buyer shall prepare and
deliver to Seller within ninety (90) calendar days following the Closing Date a
draft Allocation Schedule for Seller’s review and consent. Seller shall be
deemed to have accepted such draft Allocation Schedule unless Seller notifies
Buyer in writing of Seller’s proposed allocation within thirty (30) days after
receipt of Buyer’s draft Allocation Schedule. If Seller notifies Buyer in
writing within thirty (30) calendar days after Seller’s receipt of Buyer’s draft
Allocation Schedule that Seller objects to one or more items reflected in the
draft Allocation Schedule, Seller and Buyer shall negotiate in good faith to
resolve such dispute; provided, however, that if Seller and Buyer are unable to
resolve any dispute within thirty (30) calendar days following delivery of
Seller’s objection, neither Buyer nor Seller will be bound by the Allocation
Schedule as prepared by the Buyer, and each Party may independently determine
its own allocation of the Tax Purchase Price and file its Tax Returns (and Tax
Returns of its Affiliates) using alternative allocations of its choosing.

(b)If the Parties ultimately agree on the Allocation Schedule, Buyer and Seller
agree to (i) file the Internal Revenue Service Form 8594 (Asset Acquisition
Statement Under Section 1060) and all Tax Returns and determine all Taxes in
accordance with and based on the Allocation Schedule; and (ii) not to take any
position for Tax purposes that is inconsistent with such Allocation Schedule
unless such position would be inconsistent with a “determination” within the
meaning of Section 1313(a) of the Code or similar provision of other applicable
Law. If the allocation of the Tax Purchase Price as so determined hereunder is
disputed by any Governmental Authority, the Party receiving notice of such
dispute shall promptly notify the other Party hereto concerning the existence
of, material developments regarding, and resolution of such dispute.

For the avoidance of doubt, any reference to the Allocation Schedule in this
Section 8.2 shall include any updated allocation to take into account any
adjustments to the Purchase Price under this Agreement. Notwithstanding anything
herein to the contrary, the requirements of this Section 8.2 shall not bind
Seller (or any of its Affiliates) in determining the allocation of the Purchase
Price for purposes of GAAP in preparing its financial statements.

Section 8.3Tax Returns.

(a)Pre-Closing Tax Periods. With respect to any Tax Return of the Project
Company (“Project Company Tax Return”) covering a Pre-Closing Tax Period that is
required to be filed after the Closing Date (i) Seller shall cause such Tax
Return to be prepared (in a manner consistent with practices followed in prior
taxable periods except as required by applicable Law) and shall deliver such Tax
Return to Buyer for its review and comment at least thirty (30) days prior to
the due date (including extensions) for filing such Tax Return, (ii) the Parties
shall then cooperate and consult with each other to finalize such Tax Return,
and (iii) Seller shall cause such Tax Return to be duly and timely filed with
the appropriate Governmental Authority and shall timely pay all Taxes shown as
due and payable on such Tax Return. In any case where Buyer or an entity owned
by it is required to execute a Tax Return for a Pre-Closing Tax Period, Buyer
shall, or shall cause such owned entity to, so execute the finalized Tax Return
in a timely manner or, if permissible, execute a power of attorney authorizing
Seller to execute the Tax Return.

(b)Straddle Tax Periods. With respect to any Project Company Tax Return covering
a Straddle Tax Period that is required to be filed after the Closing Date (i)
Buyer shall

38

 

--------------------------------------------------------------------------------

 

cause such Tax Return to be prepared (in a manner consistent with practices
followed in prior taxable periods, except as required by applicable Law) and
shall deliver a draft of such Tax Return to the Seller for its review and
approval at least thirty (30) days prior to the due date (including extensions)
for filing such Tax Return, (ii) the Parties shall then cooperate and consult
with each other in order to finalize such Tax Return, (iii) Buyer shall cause
such Tax Return to be executed and duly and timely filed with the appropriate
Governmental Authority and shall timely pay all Taxes shown as due and payable
on such Tax Return, and (d) Seller shall timely reimburse Buyer for any
Pre-Closing Taxes with respect to each such Tax Return.

Section 8.4Tax Proceedings. With respect to any Tax of the Project Company
relating to a Project Company Tax Return, Seller shall have the right, at its
sole cost and expense, to control (in the case of a Pre-Closing Tax Period) or
participate in (in the case of a Straddle Tax Period) the prosecution,
settlement or compromise of any proceeding involving such Tax, and Buyer shall
(and shall cause the Project Company to) take such action in connection with any
such proceeding as Seller shall reasonably request from time to time to
implement the preceding sentence. With respect to any Tax of the Project Company
relating to a Project Company Tax Return for a Straddle Tax Period, Buyer shall
have the right to control the prosecution, settlement or compromise of such
proceeding. Each of Buyer and Seller shall (or shall cause the Project Company
to) give written notice to the other of its receipt of any notice of any audit,
examination, claim or assessment for any Tax for which the other is responsible
within ten (10) calendar days after its receipt of such notice; failure to give
any such written notice within such ten (10) calendar day period shall limit the
other Party’s indemnification obligation pursuant to this Agreement to the
extent it is actually materially prejudiced by such failure. For the avoidance
of doubt, Buyer shall not have any right to participate in or control any Tax
proceeding that relates to any Tax of Seller or any of Seller’s Affiliates.

Section 8.5Cooperation. Each Party shall cooperate fully, as and to the extent
reasonably requested by another Party, in connection with the filing of Tax
Returns pursuant to this Article VIII and any Tax proceeding. Such cooperation
shall include the retention and (upon another Party’s request) the provision of
records and information that are reasonably relevant to any such Tax proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. Each
Party further agrees (i) to retain all books and records with respect to Tax
matters pertinent to the Project Company relating to any Pre-Closing Tax Period
until the expiration of the statute of limitations of the respective taxable
periods, and to abide by all record retention agreements entered into with any
Governmental Authority, and (ii) to give to the other Party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if another Party so requests, each such Party shall allow the
requesting Party to take possession of such books and records. The Parties
further agree, upon request, to use their commercially reasonable efforts to
obtain any certificate or other document from any Governmental Authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
would be imposed with respect to the transactions contemplated under this
Agreement.

Section 8.6Transfer Taxes. All transfer, real property transfer, recording or
other similar Taxes and fees (“Transfer Taxes”) if any, arising out or in
connection with

39

 

--------------------------------------------------------------------------------

 

the sale of the Membership Interests will be borne by Seller. Buyer and Seller
shall each use commercially reasonably efforts to minimize Transfer Taxes. Buyer
shall file, to the extent required by applicable Law, all necessary
documentation and Tax Returns with respect to such Transfer Taxes.

ARTICLE IX

Termination

Section 9.1Termination.  Notwithstanding anything contained in this Agreement to
the contrary, this Agreement may be terminated at any time prior to the Closing
Date:

(a)by the mutual written consent of the Parties;

(b)by Seller on the one hand, or Buyer on the other, if there has been a breach
on the part of the other Party of any representation, warranty, covenant or
agreement contained herein such that the conditions set forth in Sections
3.4(b)(i) of 3.4(c)(ii) would not be satisfied;

(c)by Seller or Buyer, if a Governmental Authority shall have issued a final and
non-appealable order, injunction, judgment, decree or ruling permanently
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement, or if there shall be any applicable
Law that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited;

(d)by Seller or Buyer, if the Closing has not occurred by January 26, 2019;
provided, however, that the right to terminate this Agreement under this
Section 9.1(d) shall not be available to any Party whose failure to satisfy the
conditions (including the delivery of the documents, approvals and
representations required of it) necessary to close under this Agreement is the
cause of, or resulted in, the failure of the Closing to occur on or before such
date; or

(e)by Seller if, on or before December 10, 2018, if either (Y) Buyer’s Condition
Precedent set forth in Section 3.4(b)(viii) has not been satisfied or (Z) Buyer
has not waived such Condition Precedent.

Section 9.2Notice of Termination.  Any Party desiring to terminate this
Agreement pursuant to Section 9.1 shall give written notice of such termination
to the other Party.

Section 9.3Effect of Termination.  If this Agreement shall be terminated
pursuant to Section 9.1, in addition to any other rights it may have under this
Agreement or otherwise, all further obligations of the Parties under this
Agreement (other than the provisions which by their terms are intended to
survive the expiration or termination of this Agreement, including Article I the
indemnity in Section 6.3 and the last sentence thereof,  Articles VII and X, and
this Section 9.3) shall be terminated without further liability of any Party to
the other Party and the exercise of such right of termination will not be an
election of remedies; provided, however, that nothing herein shall relieve any
Party from liability for its breach of the terms or provisions of this
Agreement, or for fraud, intentional

40

 

--------------------------------------------------------------------------------

 

misrepresentation or willful misconduct, in which case the non-breaching Party’s
right to pursue all remedies available at law or in equity will survive such
termination unimpaired.

ARTICLE X

GENERAL PROVISIONS

Section 10.1Confidential Nature of Information.  Each party hereto agrees that
it will treat in confidence all documents, materials and other information that
is proprietary and/or non-public related to the past, present or future business
activities of the other party which it obtains (it being understood that all
confidential information relating to the Project Company or the Project shall be
Buyer’s confidential information from and after the Closing), and such
documents, materials and information shall not be communicated to any third
Person (other than each party’s counsel, accountants, financial advisors or
lenders).  The obligation of each party to treat such documents, materials and
other information in confidence shall not apply to any information which (i) is
on the date hereof or hereafter becomes generally available to the public other
than as a result of a disclosure, such party or its representatives, (ii) was
available to such party on a nonconfidential basis prior to its disclosure to
such party by the other party or any of its respective representatives or
becomes available to such party on a nonconfidential basis, in each case from a
source other than the other party, or any of its respective representatives,
which source was not itself known to such party to be bound by a confidentiality
agreement with the other party or its representatives, (iii) based upon the
opinion of such party’s outside counsel, is required to be disclosed in order
that such party not commit a violation of Law; or (iv) is necessary to be
disclosed to taxing authorities.

Section 10.2Further Assurances.  Upon the reasonable request of the other party,
the applicable party shall execute and deliver such further documents,
instruments or conveyances and take, or cause to be taken, all appropriate
action of any kind (subject to applicable Law) as may be reasonably necessary or
advisable to carry out any of the provisions hereof and to otherwise consummate
and effectuate the transactions contemplated by this Agreement, all at the sole
cost and expense of the requesting party.

Section 10.3Public Announcements.  Seller shall not, without the prior written
consent of Buyer, and Buyer shall not, without the prior written consent of
Seller, release, authorize or issue any press release or other public
announcement or communication to any non-Affiliated third party with respect to
this Agreement or the transactions contemplated by this Agreement, except (i) as
may be required by applicable Law, including by order of a court of competent
jurisdiction, or by any rules or regulations of, or listing agreement with, any
securities or stock exchange or (ii) to the extent such press release or other
public announcement or communication is substantially consistent with the
information included in any press release or other public announcement or
communication previously consented by the respective Party pursuant to this
Section 10.3.  Notwithstanding the foregoing, from and after Closing, each Party
and its Affiliates shall be permitted, without the consent of the other Party,
to make internal announcements and communications regarding this Agreement and
the transactions contemplated hereunder to its respective directors, managers,
officers, employees and current investors without the consent of the other
Party.

41

 

--------------------------------------------------------------------------------

 

Section 10.4Notices.  All notices, requests, claims, demands, waivers,
instructions, documents and other communications to be given pursuant to this
Agreement shall be in writing, signed by the person giving such notice or demand
and shall be delivered personally, emailed, or sent by nationally‑recognized
overnight courier to a party at the address set forth below for such party or to
such other address as the party to whom notice is to be given may have furnished
to the other parties hereto in writing in accordance herewith.  Any such notice
or communication shall be deemed to have been delivered and received (i) in the
case of personal delivery, on the date of such delivery, (ii) in the case of
email, on the date sent (or on the first Business Day following the date sent if
the date sent is not a Business Day) if confirmation of successful transmission
is received, and (iii) in the case of a nationally‑recognized overnight courier,
on the first Business Day after the date when sent for overnight delivery:

If to Seller, to:

Dominion Generation, Inc.

120 Tredegar Street

Richmond, VA 23219

Attn: Keith Windle

Vice President – Business Development & Merchant Operations

Email: keith.windle@dominionenergy.com

with a copy to:

Dominion Energy Services, Inc.

120 Tredegar Street

Richmond, VA 23219

Attn: Richard C. Wetzel, III

Assistant General Counsel – Mergers and Acquisitions

Email: richard.c.wetzel@dominionenergy.com

If to Buyer, to:

FuelCell Energy, Inc.

3 Great Pasture Road

Danbury, CT 06813-1305

Attn: Michael Bishop

Email: mbishop@fce.com

with a copy  to:

FuelCell Energy, Inc.

3 Great Pasture Road

Danbury, CT 06813-1305

Attn: Jennifer Arasimowicz

Email: jarasimowicz@fce.com

42

 

--------------------------------------------------------------------------------

 

or to such other address as such party may indicate by a notice delivered to the
other party hereto.

Section 10.5Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns; provided, however, that no party to this Agreement may assign
any of its rights or delegate any of its obligations under this Agreement
without the express prior written consent of the other party to this Agreement,
except that the rights of Seller hereunder may be assigned, without the consent
of Buyer, to any Affiliate of Seller.

Section 10.6Entire Agreement; Amendments.  This Agreement, the Exhibits and
Schedules referred to herein and the documents delivered pursuant hereto contain
the entire understanding of the parties hereto with regard to the subject matter
contained herein or therein, and supersede all other prior representations,
warranties, agreements, understandings or letters of intent between or among any
of the parties hereto.  This Agreement shall not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of the parties hereto.

Section 10.7Interpretation.  Neither the specification of any dollar amount in
any representation or warranty contained in this Agreement nor the inclusion of
any specific item in any Schedule hereto is intended to imply that such amount,
or the item so included, are material.

Section 10.8Experience of the Parties.  Each of the parties hereto acknowledges
that it, either alone or together with any Persons, including legal counsel,
such party has retained to advise it with respect to the transactions
contemplated by this Agreement, has knowledge and experience in transactions of
this type and in the business related to the Project, and is therefore capable
of evaluating the risks and merits of the transactions contemplated by this
Agreement.

Section 10.9Waivers.  Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party or parties entitled
to the benefit thereof.  Any such waiver shall be validly and sufficiently
authorized for the purposes of this Agreement if, as to any party, it is
authorized in writing by an authorized representative of Seller or by an
authorized representative of Buyer, as the case may be.  The failure of any
party hereto to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision.  No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

Section 10.10Expenses.  Except as expressly set forth herein, each party hereto
will pay all costs and expenses incident to its negotiation and preparation of
this Agreement and to its performance and compliance with all agreements and
conditions contained herein on its part to be performed or complied with,
including the fees, expenses and disbursements of its counsel and independent
public accountants.

43

 

--------------------------------------------------------------------------------

 

Section 10.11Limitation of Liability.  UNDER NO CIRCUMSTANCES SHALL ANY PARTY
HERETO NOR ANY OF ITS AFFILIATES HAVE ANY LIABILITY UNDER ANY PROVISION OF THIS
AGREEMENT FOR ANY PUNITIVE, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR INDIRECT
DAMAGES OR COSTS ARISING IN CONNECTION WITH THIS AGREEMENT (OTHER THAN INDEMNITY
OBLIGATIONS ARISING FROM A THIRD PARTY CLAIM), INCLUDING BUT NOT LIMITED TO:
LOSS OF FUTURE REVENUE, PROFITS, SERVICES, OR EQUIPMENT; INTERRUPTION OF
BUSINESS; COST OF SUBSTITUTE GOODS OR SERVICES; UNAVAILABILITY OR INACCURACY OF
ANY DATA; PROVIDED, HOWEVER, THAT FOR THE AVOIDANCE OF DOUBT, ANY DAMAGES, LOST
REVENUES OR OTHER LOSSES ARISING AS A RESULT OF A BREACH BY SELLER OF ITS
REPRESENTATIONS AND WARRANTIES IN SECTION 4.12 WITH RESPECT TO THE SEPA, SHALL
BE CONSIDERED DIRECT DAMAGES FOR PURPOSES OF THIS AGREEMENT INCLUDING THIS
SECTION 10.11.

Section 10.12Partial Invalidity.  Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable Law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

Section 10.13Execution in Counterparts.  This Agreement may be executed in
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to Seller and Buyer. Delivery of an executed counterpart of
a signature page of this Agreement by telecopy or portable document format
(“pdf”) shall be as effective as delivery of a manually executed counterpart of
this Agreement.

Section 10.14Governing Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York, without regard to any
conflict of laws provisions thereof that would result in the application of the
Laws of another jurisdiction.

Section 10.15Jurisdiction and Venue.  Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any state or federal court of competent jurisdiction in the
State of New York in the Borough of Manhattan, in any action or proceeding
arising out of or relating to this Agreement.  Each party hereto waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto.  Each party hereto agrees that service of
summons and complaint or any other process that might be served in any action or
proceeding may be made on such party by sending or delivering a copy of the
process to the party to be served at the address of the party and in the manner
provided for the giving of notices in

44

 

--------------------------------------------------------------------------------

 

Section 10.4.  Nothing in this Section 10.15, however, shall affect the right of
any party hereto to serve legal process in any other manner permitted by
Law.  Each party hereto agrees that a final, non-appealable judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by Law.

Section 10.16Waiver Of Jury Trial.  EACH PARTY HERETO WAIVES ANY RIGHT IT MAY
HAVE TO TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED ON, ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

[Signature Page Follows]

45

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

SELLER:

 

 

 

DOMINION GENERATION, INC.

 

 

 

 

 

 

 

By:

/s/ Keith Windle

 

Name:

Keith Windle

 

Title:

Vice President – Business Development & Merchant Operations

 

 

 



 

--------------------------------------------------------------------------------

 

 

BUYER:

 

FUELCELL ENERGY FINANCE, LLC

 

 

 

 

By:

/s/ Michael S. Bishop

 

Name:

Michael S. Bishop

 

Title:

Sr. Vice President, Chief Financial

 

 

Officer, FuelCell Energy, Inc. Sole Member

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Form of Assignment and Assumption Agreement

ASSIGNMENT OF MEMBERSHIP INTERESTS

 

 

This Assignment of Membership Interests (“Assignment”), dated as of _________,
2018, (the “Execution Date”) is made by DOMINION GENERATION, INC, a Virginia
Corporation (“Assignor”) to FUELCELL ENERGY FINANCE, LLC, a Delaware limited
liability company (“Assignee”).

 

RECITALS

 

A.Assignor is the sole member of Dominion Bridgeport Fuel Cell, LLC, a Virginia
limited liability company (the “Company”) and owns, beneficially and of record,
all of the issued and outstanding membership and other equity interests of any
kind of the Company (the “Membership Interests”).

 

B.Pursuant to and in accordance with the provisions of that certain Membership
Interest Purchase Agreement, dated as of October 31, 2018 (the “Purchase
Agreement”), by and between Assignor and Assignee, Assignor has agreed to sell,
assign, convey, deliver and transfer to Assignee, and Assignee has agreed to
purchase, acquire and accept from Assignor, all of the right, title and interest
of Assignor in and to the Membership Interests, so that upon delivery of this
Assignment, Assignee shall own, directly, all of the Membership Interests free
and clear of all Encumbrances.

 

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated herein, and of the mutual promises and covenants contained in this
Assignment, the adequacy and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.Definitions.  All capitalized terms not otherwise defined herein have the
respective meanings given to them in the Purchase Agreement.

 

2.Assignment.  

 

(a)As of the Execution Date, Assignor hereby sells, assigns, conveys, delivers
and transfers to Assignee all of Assignor’s right, title and interest in and to
the Membership Interests free and clear of all Encumbrances.

 

(b)Simultaneously with the execution and delivery of this Assignment by
Assignor, Assignee shall be deemed admitted as the sole and substitute member of
the Company.

 

3.Acceptance by Assignee.  Assignee hereby accepts the Membership Interests as
of the Execution Date and shall be deemed to have purchased, acquired and
accepted the Membership Interests as of the Execution Date.

 

--------------------------------------------------------------------------------

 

 

4.Consent to Transfer.  Assignor hereby consents to (i) the sale, assignment,
conveyance, delivery and transfer of the Membership Interests to Assignee under
this Assignment and (ii) the admission of Assignee as the sole member of the
Company.

 

5.Representations and Warranties of Assignor.  Assignor hereby represents and
warrants to Assignee, with the understanding that such representation and
warranty shall survive indefinitely after the Execution Date, that this
Assignment has been duly executed and delivered by Assignor and is a valid and
binding obligation of Assignor, enforceable against Assignor in accordance with
its terms, subject to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting the enforcement of creditors’ rights
generally, and general principles of equity, whether considered in a proceeding
in equity or at law.

 

6.Representations and Warranties of Assignee.  Assignee hereby represents and
warrants to Assignor, with the understanding that such representation and
warranty shall survive indefinitely after the Execution Date, that this
Assignment has been duly executed and delivered by Assignee and is a valid and
binding obligation of Assignee, enforceable against Assignee in accordance with
its terms, subject to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting the enforcement of creditors’ rights
generally, and general principles of equity, whether considered in a proceeding
in equity or at law.

 

7.Further Assurances.  On and after the Execution Date, Assignor shall take any
and all further actions, including but not limited to the execution of
additional instruments or documents, that may be reasonably requested in writing
by Assignee to effectuate or evidence the sale, assignment, conveyance, delivery
and transfer of the Membership Interests or the other actions expressly
contemplated by this Assignment.

 

8.Conflict with Operating Agreement.  To the extent any provision of this
Assignment is inconsistent with the Limited Liability Company Agreement of the
Company, the provisions of this Assignment shall control.

 

9.Miscellaneous.  This Assignment shall be binding upon and inure to the benefit
of Assignor and Assignee and their respective heirs, successors, executors and
assigns.  This Assignment shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to any conflict or
choice of law provision other than Sections 5-1401 and 5-1402 of the New York
General Obligations Laws.  This Assignment may be executed in counterparts, by
facsimile or PDF signature, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Buyer Guarantee

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is given this 31st of October 2018 by Fuel Cell
Energy, Inc., a Delaware corporation (“Guarantor”), for the benefit of DOMINION
GENERATION, INC., a Virginia corporation (“Beneficiary”).  

 

WITNESSETH

WHEREAS, FuelCell Energy Finance, LLC, a Delaware limited liability company
(“Buyer”), and Beneficiary, have entered into a Membership Interest Purchase
Agreement dated October 31, 2018 (as amended, modified and supplemented from
time to time, the “Purchase Agreement”), which provides for the purchase and
sale of the Membership Interests.

WHEREAS, as a condition to Beneficiary entering into the Purchase Agreement,
Guarantor must guaranty the payment and performance obligations of Buyer under
the Purchase Agreement in accordance with the terms set forth herein;

WHEREAS, Guarantor will derive substantial direct and indirect benefits from the
transactions contemplated by the Purchase Agreement; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings as set forth in the Purchase Agreement.  

NOW, THEREFORE, in consideration of the foregoing premises, which are
incorporated herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Guarantor hereby agrees as follows:

1.Guarantor hereby unconditionally, absolutely and irrevocably guarantees to the
Beneficiary on behalf of Buyer, (i) that if for any reason Buyer fails to make
any payments or perform any obligations due under the Purchase Agreement,
Guarantor will, within five (5) Business Days of written notice of such failure
to pay or perform from Beneficiary, pay (or cause to be paid) such amount or
obligation or perform (or cause to be performed) such obligation in accordance
with the terms of the Purchase Agreement and (ii) payment or reimbursement for
all costs, charges and expenses (including reasonable attorneys’ fees and
expenses) incurred in enforcing Beneficiary’s rights under this Guaranty ((i)
and (ii) collectively are the “Guaranteed Obligations”).  Any amounts paid by
Guarantor shall be made in freely transferable United States currency, without
setoff or counterclaim.  

2.This Guaranty is one of payment and performance and not of collection and
shall apply regardless of whether recovery under the Purchase Agreement may be
or become uncollectible or discharged in any bankruptcy, insolvency or other
proceeding, or otherwise unenforceable.

3.Guarantor hereby waives notice of acceptance of this Guaranty, notice of
transactions entered into between Beneficiary, on the one hand, and Buyer, on
the other hand, and any action

 

--------------------------------------------------------------------------------

 

taken with regard thereto; waives presentment, demand for payment, protest,
notice of dishonor or non-payment or non-performance under the Purchase
Agreement, suit, or the taking of and failing to take other action by
Beneficiary against Buyer, Guarantor or others; and waives any and all
suretyship defenses, without limitation.  Guarantor further waives any and all
defenses arising out of bankruptcy, insolvency, dissolution or liquidation of
Buyer, and the lack of validity or enforceability of the Purchase Agreement or
any other documents executed in connection with the Purchase
Agreement.  Guarantor further waives (i) any and all defenses relating to any
restructuring, merger, termination or other change of the structure or existence
of Buyer, Guarantor, or their Affiliates, or (ii) any other circumstance, act or
omission that may constitute a legal or equitable defense available to Guarantor
or that could result in a discharge of Guarantor’s obligations arising solely
under this Guaranty (other than the payment, performance, satisfaction or
discharge in full of all the Guaranteed Obligations in accordance with the terms
of this Guaranty), provided, however, that notwithstanding anything in this
Guaranty to the contrary, Guarantor shall have the benefit of and the right to
assert any defenses (including, but not, limited to, nonsatisfaction of the
condition in Section 3.4(b)(viii) of the Purchase Agreement, if such condition
has not been satisfied or otherwise waived) against the claims of Beneficiary
which are available to Buyer and which would also have been available to
Guarantor if Guarantor had been in the same contractual position as Buyer under
the Purchase Agreement other than (i) defenses arising out of bankruptcy,
insolvency, dissolution or liquidation of Buyer, (ii) defenses expressly waived
in this Guaranty and (iii) defenses previously asserted by Buyer against such
claims to the extent such defenses have been finally resolved in Beneficiary’s
favor. All rights, powers and remedies of Beneficiary hereunder are in addition
to and not in lieu of all other rights, powers and remedies given to
Beneficiary, whether at law, in equity or otherwise.  

4.Beneficiary may at any time, whether before or after termination of this
Guaranty, and from time to time without notice to or consent of Guarantor and
without impairing or releasing the obligations of Guarantor hereunder (i) take
or fail to take any action of any kind in respect of any security for the
Purchase Agreement; or (ii) exercise or refrain from exercising any rights
against Buyer or others in respect of the Purchase Agreement including, pursuing
any remedies against Buyer or others.  Guarantor will continue to be subject to
this Guaranty notwithstanding any change in the terms of the Purchase Agreement,
including, but not limited to, amendments, modifications, or changes to the
Guaranteed Obligations in accordance with the terms and conditions of the
Purchase Agreement.

5.This Guaranty is a continuing guaranty and shall (i) remain in full force and
effect to the extent the Guaranteed Obligations have not been satisfied in full,
(ii) remain in full force and effect without regard to any permitted assignment
or transfer by Buyer pursuant to the Purchase Agreement, (iii) remain in full
force and effect without regard to any change in ownership or control of
Guarantor or Buyer, (iv) consistent with terms hereof, apply to all Guaranteed
Obligations whenever arising, (v) be binding upon Guarantor, its successors and
permitted assigns, and (vi) inure to the benefit of, and be enforceable by,
Beneficiary and its successors and assigns.  It is understood and agreed,
however, that notwithstanding any termination of this Guaranty, this Guaranty
shall continue in full force and effect with respect to all obligations under
the Purchase Agreement arising prior to the effective date of such termination
if a claim has been made by Beneficiary prior to the termination of this
Guaranty, but Guarantor shall not be liable for any Guaranteed Obligations which
have been fully satisfied or discharged by Buyer.  Guarantor further agrees that
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at

51

 

--------------------------------------------------------------------------------

 

any time payment, or any part thereof, of any obligation under the Purchase
Agreement is rescinded or must otherwise be restored or returned due to
bankruptcy or insolvency laws. Notwithstanding anything to the contrary in this
Section 5 or otherwise in this Guaranty, this Guaranty and all of Guarantor’s
obligations hereunder shall terminate on the date that is eighteen (18) months
after Closing (as defined in the Purchase Agreement) and, thereafter, shall only
apply to any claim under this Guaranty that has been asserted by Beneficiary
prior to such date and for which Beneficiary has also commenced an action with
regard to such claim prior to such date.

6.Upon payment of any sum or performance by Guarantor hereunder in respect of
any Guaranteed Obligation, all rights of Guarantor against Buyer arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full of all the Guaranteed Obligations in
accordance with their terms.  Guarantor shall not seek to exercise any right of
subrogation, reimbursement or indemnity arising from payments made by Guarantor
pursuant hereto until the full and complete payment or performance and discharge
of the Guaranteed Obligations in accordance with the terms of this Guaranty.  If
any amount shall be paid to the Guarantor on account of the foregoing rights at
any time when all the Guaranteed Obligations shall not have been paid in full,
such amount shall be held in trust for the benefit of Beneficiary and shall
forthwith be paid to Beneficiary to be credited and applied to the Guaranteed
Obligations.

7.Neither Guarantor nor Beneficiary may assign their rights nor delegate their
obligations under this Guaranty, in whole or in part, without written consent of
the other party, and any purported assignment, transfer or delegation absent
such consent is void, except for an assignment to a domestic partnership,
corporation, trust or other organization, in whatever form, that succeeds to
all, or substantially all of Guarantor’s assets and business and that assumes
Guarantor’s obligations under this Guaranty by contract or otherwise.

8.The failure of Beneficiary to enforce any of the provisions of this Guaranty
at any time or for any period of time shall not be construed to be a waiver of
any such provision or the right thereafter to enforce the same.  All remedies of
Beneficiary under this Guaranty shall be cumulative.  The terms and provisions
hereof may not be waived, altered, modified, or amended except in a writing
executed by a duly authorized officer or signatory of Guarantor and Beneficiary.

9.This Guaranty is the entire and only agreement between Guarantor and
Beneficiary with respect to the guarantee of Guaranteed Obligations by
Guarantor.  All representations, warranties, agreements, or undertakings of
Guarantor heretofore or contemporaneously made, which are not set forth herein,
are superseded hereby.

10.All notices and communications to Guarantor under this Guaranty, until
Beneficiary is notified to the contrary by Guarantor in writing, shall be
personally delivered, or sent by email, or overnight delivery, postage prepaid,
addressed to Guarantor, as follows:  

 

FuelCell Energy, Inc.

3 Great Pasture Road

Danbury, CT 06813-1305

Attn: Michael Bishop

MBishop@fce.com

52

 

--------------------------------------------------------------------------------

 

 

With a copy to:

FuelCell Energy, Inc.

3 Great Pasture Road

Danbury, CT 06813-1305

Attn: Jennifer Arasimowicz

jarasimowicz@fce.com

 

 

11.All notices and communications to Beneficiary under this Guaranty, until
Guarantor is notified to the contrary in writing by Beneficiary, shall be
personally delivered, sent by email, or overnight delivery, postage prepaid,
addressed to Beneficiary, as follows:  

Dominion Generation, Inc.

120 Tredegar Street

Richmond, VA 23219

Attn: Keith Windle

Vice President, Business Development and Merchant Operations

Email: keith.windle@dominionenergy.com

with a copy to:

Dominion Energy Services, Inc.

120 Tredegar Street

Richmond, VA 23219

Attn: Richard C. Wetzel, III

Assistant General Counsel – Mergers and Acquisitions

Email: richard.c.wetzel@dominionenergy.com

12.Guarantor hereby represents and warrants to Beneficiary that the execution,
delivery and performance hereof by it are within its corporate powers and have
been duly authorized by all necessary corporate action and that this Guaranty
constitutes its legal, valid and binding obligation; and there are no consents
or approvals of any Person which have not already been obtained or the
satisfaction or waiver of any conditions precedent to the effectiveness of this
Guaranty that have not been satisfied or waived.  This Guaranty constitutes the
legal, valid and binding obligation of Guarantor enforceable against Guarantor
in accordance with its terms, except to the extent that such enforceability may
be limited by applicable bankruptcy, insolvency, dissolution, reorganization,
moratorium, liquidation or other similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).  Guarantor hereby further
represents and warrants to Beneficiary that there are no bankruptcy proceedings
pending or being contemplated by Guarantor or, to its knowledge, threatened
against it and there are no legal proceedings that would be reasonably likely to
materially adversely affect Guarantor’s ability to perform its obligations
arising under this Guaranty.

13.Subject to Section 7 hereof, this Guaranty and the obligations of Guarantor
hereunder shall (i) apply to support the obligations of any transferee or
successor of Buyer to which the Purchase

53

 

--------------------------------------------------------------------------------

 

Agreement is assigned or into which Buyer is consolidated, amalgamated, merged
or had all or substantially all of its assets transferred, and (ii) remain in
effect with regard to any transferee or successor of Beneficiary to which the
Purchase Agreement is assigned or into which Beneficiary is consolidated,
amalgamated, merged or had all or substantially all of its assets transferred.

14.It shall be a breach of this Guaranty by Guarantor if at any time during the
term of this Guaranty (i) Guarantor makes a general assignment or any general
arrangements of the benefit of creditors, (ii) Guarantor files a petition or
otherwise commences or authorizes the commencement of a proceeding or cause of
action under any bankruptcy or similar law for the protection of creditors,
(iii) Guarantor has such a petition filed against it and is not discharged
within ninety (90) days, (iv) Guarantor is adjudged bankrupt or insolvent, (v)
Guarantor has a liquidator, administrator, receiver, trustee, conservator or
similar official appointed with respect to it or any substantial portion of its
property or assets, or (vi) Guarantor is generally unable to pay its debts as
they fall due and such failure continues unremedied for sixty (60) days.

15.This Guaranty shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to the conflicts of
law principles thereof except for sections 5-1401 and 5-1402 of the New York
General Obligations Laws.

16.All payments made pursuant to this Guaranty shall be made without any
deduction or withholding for or on account of any tax imposed upon Beneficiary
unless such deduction or withholding is required by the Purchase Agreement or
any applicable law, as modified by the practice of any relevant governmental
revenue authority, then in effect.  If Guarantor is so required to deduct or
withhold any imposed taxes, then Guarantor will (i) pay to the relevant
authorities the full amount required to be deducted or withheld (including the
full amount of tax required to be deducted or withheld from any additional
amount paid or to be paid by Guarantor to Beneficiary) promptly upon the earlier
of determining that such deduction or withholding is required or receiving
notice that such an amount has been assessed against Beneficiary, and in any
event before penalties attach thereto or interest accrues thereon, (ii) promptly
forward to Beneficiary an official receipt (or certified copy), or other
documentation reasonably acceptable to Beneficiary, evidencing such payment to
such authorities and, (iii) in addition to the payment which Beneficiary is
otherwise entitled under this Guaranty, if such withholding is on account of any
tax imposed upon Guarantor, pay to Beneficiary such additional amount as is
necessary to ensure that the net amount actually received by Beneficiary (free
and clear of taxes assessed against Guarantor) will equal the full amount
Beneficiary would have received had no such deduction or withholding been
required.

17.Except as provided in the Purchase Agreement, none of the parties hereto, nor
any of their respective Affiliates, nor their respective Representatives shall
be liable to any other party hereto in any action for special, punitive,
indirect or consequential damages arising out of, resulting from or in
connection with the performance or non-performance of this Guaranty, including
(but not limited to) loss of profit or business interruptions, howsoever caused
and whether or not foreseeable as of the effective date of this Guaranty.

[SIGNATURE PAGE FOLLOWS]

 

54

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Guaranty has been duly executed by the parties hereto
as of and on the date first written above.

 

 

Fuel Cell Energy, Inc.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Signature Page to Guaranty

--------------------------------------------------------------------------------

 

 

 

 

DOMINION GENERATION, INC.

 

 

 

 

By:

 

 

Name:

Keith Windle

 

Title:

Vice President, Business Development

 

 

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------

 

Exhibit C

Form of Mutual Release

 

RELEASE

This RELEASE (this “Release”) is being entered into as of [__________], by and
between Dominion Generation, Inc., a Virginia corporation (“Seller”) and
Dominion Bridgeport Fuel Cell, LLC, a Virginia limited liability company
(“Company”, and, together with Seller, each a “Party” and collectively, the
“Parties”) in connection with the Membership Interest Purchase Agreement, dated
as of October 31, 2018 (the “Agreement”), by and between Seller and FuelCell
Energy Finance, LLC, a Delaware limited liability company
(“Buyer”).  Capitalized terms used but not defined in this Release have the
meanings given to them in the Agreement.

As a condition for the consummation of the transactions contemplated by the
Agreement, and as an inducement for Buyer to perform its obligations under the
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound, agrees as follows:

1.Seller Release.  Except for claims arising or otherwise allowed under the
Agreement or the Services Agreement, whether prior to, on or after the Closing,
Seller, on its behalf, and on behalf of its successors, assigns, agents,
members, managers and Affiliates (collectively, the “Seller Representatives”)
does hereby irrevocably, unconditionally, voluntarily, knowingly, fully,
finally, and completely forever release and discharge the Company and its
Affiliates, and their respective officers, members, managers and other
representatives, from, against and with respect to any and all actions,
accounts, agreements, causes of action, complaints, charges, Claims, covenants,
contracts, costs, damages, demands, debts, defenses, duties, expenses,
executions, fees, injuries, interest, judgments, liabilities, Losses,
obligations, penalties, promises, reimbursements, remedies, suits, sums of
money, and torts, of whatever kind or character, whether in law, equity or
otherwise, direct or indirect, fixed or contingent, foreseeable or
unforeseeable, liquidated or unliquidated, known or unknown, matured or
unmatured, absolute or contingent, determined or determinable, that Seller or
any of Seller’s Representatives ever had or now have, or may hereafter have,
against the Company and its Affiliates, that arise out of or in any way relate,
directly or indirectly, to Seller’s or any of Seller’s Representatives’
ownership of membership interests of the Company or the ownership, operation,
business, affairs, management or financial condition of the Company or its
assets prior to the Closing (collectively, a “Seller Claim”).

2.Company Release.  Except for claims arising under the Agreement or the
Services Agreement, whether prior to, on or after the Closing, Company, on its
behalf, and on behalf of the its successors, assigns, agents, members, managers
and Affiliates (collectively, the “Company Representatives”) does hereby
irrevocably, unconditionally, voluntarily, knowingly, fully, finally, and
completely forever release and discharge the Seller and its Affiliates, and
their respective officers, directors and other representatives from, against and
with respect to any and all actions, accounts, agreements, causes of action,
complaints, charges, Claims, covenants, contracts, costs, damages, demands,
debts, defenses, duties, expenses, executions, fees, injuries, interest,
judgments, liabilities, Losses, obligations, penalties, promises,
reimbursements, remedies, suits, sums of money, and torts, of whatever kind or
character, whether in law, equity or otherwise, direct or indirect, fixed or
contingent, foreseeable or unforeseeable, liquidated or unliquidated, known or

57

108443785_5

--------------------------------------------------------------------------------

 

unknown, matured or unmatured, absolute or contingent, determined or
determinable, that Company or any of Company’s Representatives ever had or now
have, or may hereafter have, against the Seller and its Affiliates that arise
out of or in any way relate, directly or indirectly, to Seller’s or any of
Seller’s Representatives’ ownership of membership interests of the Company or
the ownership, operation, business, affairs, management or financial condition
of the Company or its assets prior to the Closing (collectively, a “Company
Claim”).

3.Covenant Not To Sue.  Seller, for itself and for any of its Seller
Representatives, irrevocably covenants that neither the Seller nor any of the
Seller Representatives will, directly or indirectly, sue, commence any
proceeding against, or make any demand upon the Company or its Affiliates in
respect of any Seller Claim.

4.Covenant Not To Sue.  Company, for itself and for any of its Company
Representatives, irrevocably covenants that neither the Company nor any of the
Company Representatives will, directly or indirectly, sue, commence any
proceeding against, or make any demand upon the Seller or its Affiliates in
respect of any Company Claim.

5.Complete Defense; Prevailing Party.  This Release may be pleaded as a full and
complete defense and may be used as the basis for an injunction (without the
requirement to post bond) against any action at law or equity instituted or
maintained against any of them in violation hereof.  The Parties agree that the
prevailing party in any proceeding to construe or enforce the terms this
Release, or the breach thereof, shall be entitled to recover from the other
Party the value of its attorneys’ fees and costs.

6.Complete Release.    Each Party hereby warrants, represents, and agrees:

 

(a)

that it has not heretofore assigned, subrogated or transferred, or purported to
assign, subrogate, or transfer to any Person any Seller Claim or Company Claim
(as appropriate);

 

(b)

to indemnify, defend, and hold harmless the released parties from any such
assignment, subrogation, or transfer of a Seller Claim or a Company Claim, as
appropriate;

 

(c)

(i) the execution, delivery and performance by it of this Release have been duly
authorized by all necessary corporate or limited liability company action on its
part, and (ii) this Release has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting the enforcement of creditors’ rights and subject to general
equitable principles.

7.Interpretation.  This Release has been negotiated by each Party and their
respective legal counsel, and legal or equitable principles that might require
the construction of this Release or any provision hereof against the party
drafting this Release will not apply in any construction or interpretation of
this Release.  The provisions of this Release will be interpreted in a
reasonable manner to effect the intentions of the parties and beneficiaries
hereto and of this Release.  

58

 

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary, this Release shall not diminish or
limit in any way the rights, claims and remedies that Seller, Company or Buyer
may have under the Agreement.  

8.Entire Agreement.  This Release and the Agreement supersede all prior
agreements, if any, whether oral or written, pertaining to all or any portion of
the terms hereof.  This Release and the Agreement contain the entire
understanding and agreement between and among the Parties with respect to the
matters set forth herein.  No other agreements, covenants, representations or
warranties, express or implied, oral or written, have been made by any party
with respect to the subject matter of this Release.  All prior or
contemporaneous conversations, negotiations, proposed agreements and agreements,
or representations, covenants and warranties with respect to the subject matter
hereof are merged herein, waived, superseded and replaced in total by this
Release.

9.Knowledge and Investigation Of Release.  Each Party has made such
investigation of the facts pertaining to the Agreement and this Release, and all
of the matters pertaining thereto, as each Party deemed necessary.  In entering
into this Release, each Party assumes the risk of any misrepresentation,
concealment, or mistake.  Should either Party subsequently discover that any
fact that it relied upon in entering into this Release was untrue, or that any
fact was concealed from it, or that its understanding of the facts or of the law
was incorrect, such Party will not be entitled to any relief in connection
therewith.  Without limiting the generality of the foregoing, each Party
surrenders any alleged right or Seller Claim or Company Claim (as appropriate)
to set aside or rescind this Release on any ground.  This Release is intended to
be and is final and binding upon each Party and their successors and assigns.

10.Newly Discovered Facts or Claims.  Each Party is aware that it may hereafter
discover a Seller Claim or Company Claim (as appropriate) or facts in addition
to or different from it now knows or believes to be true with respect to the
matters related herein.  Nevertheless, it is each Party’s intention to fully,
finally, and forever settle and release all such matters, and all Seller Claims
or Company Claims (as appropriate) relative thereto, which now exist, heretofore
have existed, as described above.  In furtherance of such intention, the
releases given herein will remain in effect as full and complete releases of all
such matters notwithstanding the discovery or existence of any additional or
different Seller Claims or Company Claims (as appropriate) or facts related
thereto.

11.Free Will.  Each Party hereby warrants and represents that, in executing this
Release, it does so with full knowledge of any and all rights that it may have
with respect to the matters set forth and the Claims released in this Release,
that it has received independent legal advice with respect to the matters set
forth and the Seller Claims or Company Claims (as appropriate) released in this
Release and with respect to the rights and asserted rights arising out of such
matters, and that it is entering into this Release of its own free will.

12.Headings.  The section headings contained in this Release are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Release.

13.Severability.  Any term or provision of this Release that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

59

 

--------------------------------------------------------------------------------

 

14.Binding Effect.  This Release shall be binding upon each Party and its
successors and assigns.  

15.Beneficiaries; Amendments.  The Parties hereto acknowledge and agree that
each of the Seller Representatives and the Company Representatives are intended
to be beneficiaries of this Release, and shall be entitled to enforce the
provisions herein against Seller and Company (as appropriate) to the same extent
as if they were parties hereto.  The delivery of a signature to this Release by
facsimile or electronic mail (including in pdf format) shall be sufficient for
all purposes hereunder.  This Release may not be changed, amended, modified,
altered, interlineated, or supplemented, nor may any covenant, representation,
warranty, or other provision hereof be waived, except by agreement in writing
signed by the Parties.

16.Governing Law.  This Release shall be governed by, construed and enforced in
accordance with the laws of the State of New York, without giving effect to any
conflict or choice of law provision, other than Sections 5-1401 and 5-1402 of
the New York General Obligations Laws.

[Signature page follows]

60

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Release has been duly executed by the undersigned as of
the date first above written.

 

 

DOMINION GENERATION, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Signature Page to Release]

 

--------------------------------------------------------------------------------

 

 

 

DOMINION BRIDGEPORT FUEL CELL, LLC

 

By:

FuelCell Energy Finance, LLC, its sole member

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Release]

 